 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDStandardTruckingCompanyandChauffeurs,Teamsters&Helpers Local Union No. 391, andDrivers,Chauffeurs,Warehousemen and HelpersLocal 71, International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica.Cases 11-CA-3883 and 11-CA-3884June 18, 1970DECISION AND ORDERMEMBERSFANNING, MCCULLOCH,AND JENKINSOn February 2, 1970, Trial Examiner James T.Barker issued his Decision in the above-entitledproceeding, finding that Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel and the Charging Party filed exceptions totheTrialExaminer'sDecision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in this proceeding, andhereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint be, and it hereby is,dismissed.'The Trial Examiner found, and we agree, that statements made byRespondent'sagents concerning its bargaining intentions do not suffi-ciently demonstrate that it entered into or conducted collective-bargainingnegotiations in bad faith However, the Trial Examiner did not considerwhether these same statements might not also constitute independent un-fair labor practices A review of these incidents discloses that all but one ofthe credited supervisory pronouncements occurred more than 6 monthsbefore the charges in the instant case were filedWe are precluded,there-fore, by virtue of Sec 10(b), from finding separate violations of Sec8(a)(1) of the Act based on statements made during the pre-10(b) periodOne statementby Supervisor Ezelle to employee Saunders to the effect thatRespondent"would never sign a contract"did occur during the criticalperiodWe find,however, that this single remark is too isolated to warrantissuing a remedial orderTRIALEXAMINER'S DECISIONSTATEMENTOF THE CASEJAMES T. BARKER, Trial Examiner: This matterwas heard at Charlotte, North Carolina, on October9, 10, 14, 15, 16, and 17, 1969, pursuant to chargesfiled in Case 11-CA-3883 on April 25, 1969, andcharges filed in Case 11-CA-3884 on April28,1969.1 On June 30, the Regional Director for Re-gion 11 of the National Labor Relations Board is-sued an order consolidating cases, complaint, andnotice of hearing alleging violations of Section8(a)(1) and (5) of the National Labor RelationsAct, hereinafter called the Act. The General Coun-sel and Charging Parties timely filed briefs with me.Upon consideration of the briefs and upon theentire record in this case2 and my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OFTHE RESPONDENTRespondent is, and has been at all times materialherein, a North Carolina corporation with terminalsinGreensboro and Charlotte, North Carolina,where it is engaged in the trucking business at saidterminals.Respondent is a motor freight carrierlicensed by the Interstate Commerce Commission.During the 12-month period immediately preced-ing the issuance of the complaint herein, Respond-ent derived from interstate aspects of its opera-tions revenues which exceeded $50,000. Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATIONS INVOLVEDChauffeurs, Teamsters & Helpers Local UnionNo. 391, and Drivers, Chauffeurs, Warehousemenand Helpers Local 71, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpersof America, hereinafter called Local 391 and Local71, respectively, or sometimes referred to jointly asthe Unions, are admitted to be labor organizationswithin themeaningof Section 2(5) of the Act, andI so find.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe consolidated complaint, as amended at thehearing, alleges that the Respondent engaged in'Unless specifically indicated otherwise,alldates herein refer to thecalendar year 19692Pursuant to a motion filed by the General Counsel the transcript of theproceeding is corrected as set forth in the Appendix [omitted from publica-tion ).183 NLRB No. 67 STANDARDsurface bargaining with no intention of consummat-ing a collective-bargaining agreement with theUnions and additionally and separately violatedSection 8(a)(5) of theAct by (a) refusing to agreeto a realistic and meaningful arbitration clausewhile insisting on a limitation of the Unions' rightto strike;(b) failing to make adequate counter-proposals;(c) failing adequately to consider theUnions'proposals;and (d)maintaining a fixed andadamant attitude against granting a dues checkoff.Moreover,contends the General Counsel, Re-spondent violated Section 8(a)(1) of the Act-andseparately manifested its lack of good faith in seek-ing to fulfill its bargaining obligations under Section8(d) of the Act by threatening never to sign a con-tract and by other threats and promises concerningemployees'strike activities.From all of the forego-ing arises the further question of whetherthe April22 strike of unit employees was an unfair laborpractice strike.Respondent denies the allegations of the com-plaint,and with respect to its alleged failure to bar-gain in good faith with the Unions,asserts,in sub-stance,that it did so throughout 17 collective-bar-gaining sessions and that the failure of the parties toreach agreement was causedby the Unions' ownbad-faithbargainingand by theirinsistence to apoint of impasse upon mandatory bargaining sub-jects to whichthe Companyin good faith was un-willing to accede.B.Pertinent Facts1.Background factsa.The Respondent's operationsRespondent is a short line motor carrier withoperating rights in North and South Carolina, aswell as to three specific points in the State of Vir-ginia. Respondent operates nine terminals, but onlythe Charlotte and Greensboro, North Carolina, ter-minals are directly involved in the instant case.T.E.Hemby is chairman of the board ofdirectors of the Company and Thomas Carr is pre-sident. C.W. Hemby, cousin of T. E. Hemby, is ex-ecutive vice president and Joseph F. Woodward is avice president. At pertinent times George Phillipsand Harvey Tillman have been terminal managersat Greensboro and R. H. McKinney has been Char-lotte terminal manager.b.The certifications of theUnionsPursuant to an election conducted on August 29,1968, the Regional Director for Region 11 on Sep-tember 9, 1968, certified Local 391 as the exclusivecollective-bargaining representative for employeesin the following described unit:'Themeetingswere held on the following dates October 15 and 31,November 19 and 20, and December 12, 1968, January 14, 15, 29, and 30,TRUCKING CO.565Allover-the-roaddrivers,localdrivers,warehousemen,maintenance employees anddispatcher,employed at Respondent's Greens-boro, North Carolina,terminal,excluding of-fice clerical employees,rate and billing clerks,OS&D clerk,salesmen,guards and supervisorsas definedin the Act.Following a secret ballot election conducted onoraboutSeptember 12, 1968,theRegionalDirectorcertifiedLocal71astheexclusiverepresentative for the purpose of collective bargain-ing of employees in the following described unit:Allover-the-roaddrivers,localdrivers,warehousemen,maintenanceemployees,dispatchers,the billing carrier, parts man, tireman, and regular part-time employees em-ployedatRespondent'sCharlotte,NorthCarolina,terminal excluding_officeclericalemployees,rateand billing clerks,OS&Dclerks,chief dispatcher,casual employees,watchmen and supervisors as defined in theAct.c.The bargaining preliminariesFollowinganexchangeofcorrespondencebetween the Unions and Respondent, a collective-bargaining meeting was scheduled for October 15,1968.Between October 15, 1968, and May 27,1969,3 17 collective-bargainingsessionswere held.In themeantime,prior to the commencement ofbargaining, Thomas Carr, president of Respondent,had met with C. W. Hemby and Joseph Woodwardand had designated them as members of thenegotiating committee which was to conduct thecollective-bargainingnegotiations on behalf of theCompany. Hemby was to serve as the principalspokesman for the Company at the negotiationsand Hemby and Woodward were to be assisted byR.H.McKinney and George Phillips, terminalmanagersof the Charlotte and Greensboro ter-minals,respectively.Phillipsparticipatedasamember of the Company's negotiating committeeuntil January 1969 when he resigned his position ofemployment with the Respondent and was suc-ceeded as terminal manager and as a ,negotiatingcommittee member by Harvey Tillman. Hembysustained an injury between the meeting of Februa-ry 27 and March 13 and was hospitalized until mid-June.Local 71 was represented at the collective-bar-gaining negotiations principally by M. O. Hodge, abusiness representative, and W. C. Barbee, pres-ident.BruceBlevins,secretary-treasurer of Local391, was the principal representative of Local 391and he was assisted in the negotiations by Ken Bow-man. Throughout virtually all of the negotiationsLocal 71 was represented by a three-man employeebargainingcommittee and Local 391 by a two-manFebruary 26 and 27, March 13 and 25, April 9 and 18, and May 20 and 27,1969 566employee committee.DECISIONSOF NATIONALLABOR RELATIONS BOARDd.The preelection lettersPrior to the elections conducted at the Greens-boroandCharlotteterminals,respectively,Respondent sent to unitemployees letters signed bythe principal officers of the Company, T. E. Hem-by, C. W. Hemby, and Thomas Carr. These letterswere comprised of six pages and were devoted prin-cipallytopointingup the disadvantages ofunionization.The last page of each letter containedthe following paragraph:If you will study this whole matter thoroughly,we believe you will surely come to the conclu-sionin your own good judgment:-Thatyoustand to lose if this Union were to get in hereand that you stand to gain by keeping it out!e.T. E. Hemby and Lewis converseIn late August 1968, Otho Lewis, thenserving asassistant terminal managerof the Greensboro ter-minal,conversed with T. E. Hemby, chairman ofthe board of directors of Respondent. The conver-sationtranspired at the Charlotte terminal at thegeneraloffice of the Company. Hemby asked Lewis"What the boys in Greensboro wanted" and Lewisanswered that he did not know. However, Lewisstated that he supposed "they are looking for com-parable rates as to other union carriers." Hembanswered that he could not "pay those type wagesand explained that the Company only serviced atwo-state area and there had not been a recent in-crease inthe Company's tariff. Thereupon, Hembyinquired who the "ringleaders" of the Unions wereand Lewis designated six employees by name.Hemby wrote down the names and stated that hewould never sign a contract and that anybody whowalked off the dock would never come back towork for him.4f.Statements by supervisionSoon after the September 1968 election at theCharlotte terminal, Dewey Shepherd, a dock super-visor,5 stated to employees Alvin Watkins and JohnArant as they were conversing together, "[W]ell, I'The foregoing is based on the credited testimony of Otho Lewis, whichis uncontradicted By his demeanor as he testified Lewis impressed me as acredible witness, and he was convincing in his testimony both on direct ex-amination and cross-examination to the effect that T E Hemby stated inspecific terms that he would not "sign a contract " I have consideredLewis' testimony to the effect that after terminating his employment withthe Company and working for a time in the employ of another truckingfirm he contacted Respondent's president seeking to be reemployed by theCompany.During the course of this conversation he informed Respond-ent's president that he would be speaking with the secretary-treasurer ofLocal 391Lewis was not in Respondent's employ at the time of the hear-ingLewis did thereafter give an affidavit to the secretary-treasurer ofLocal 391 containing references to the Hemby conversation in August Ifind nothing in this chain of events to warrant a conclusionthat Lewis'testimony was retributive or formulated merely to do harm to the Com-panyreckon you boys know you lost your 15-cent raiseby doing what you have done."'In late September or early October 1968, WalterLewis, a warehousemen at the Charlotte terminal,conversed with Harry Ezelle, whose job title wasthat of supervisor. Lewis asked Ezeile what "Mr.Hemby" thought about the employees voting forthe Union.' Ezelle answered that Hemby had saidthat the employees "had messed up" by voting forthe Union and that they had "turned down a goodraise." Ezelle further stated that Hemby said he wasnot going to "sign nothing. "82.The alleged unlawful conducta.Interference, restraint, and coercion(1) The alleged threatStrong and Hemby ConverseEmployee H. T. Strong testified that on a morn-ing in January 1969 he spoke with C. W. Hemby inthe parking lot at the terminal. Strong testified thatHemby greeted him as he passed by Hemby's au-tomobile. Strong testified that thereafter Hembystated that anyone who went on strike would befired and that Strong should "pass the word aroundto the rest of the men that they wouldn't have anyjob" if they went out on strike.C.W. Hemby credibly denied having made theseor similar statements to Strong.Hemby further credibly testified that after theUnions were certified he issued instructions to theterminalmanagers to convey to their supervisorsthat they were not to discuss with the employeesthe collective-bargaining negotiations which werethen imminent.'(2) The alleged inducements to abandon the strike(a)Kinley and Tillman converseIn lateApril,Vernon Kinley, a driver at theGreensboroterminal,made telephonic contact withHarvey Tillman,manager ofthe Greensboro ter-minal.Kinley was on strike and initiated thetelephone call to Tillman because he was consider-'The testimonyof C W Hembyreveals that Shepherd possessedauthority sufficient to constitute him a supervisor within the meaning of theAct6 The testimony of Alvin Watkins with respect to this incident is un-refutedWatkins testified that he had heard from another road driver that a15-cent-per-hour raise was pendingLewis did not specify the "Mr Hemby" to which he had reference'C W Hemby denied having informed any supervisor that he would notsign a collective-bargaining agreement T E Hemby did not testify con-cerning this matter but there is no evidence of record to reveal that HarryEzelle, who appears to be a lower echelon line supervisor,would have oc-casion to speak directly with the chairman of the board of directors con-cerning such a mattersAs found, the certification of Local 391 issued on September 9, 1968,and that of Local 71 issued on September 20, 1968 STANDARD TRUCKING CO.567ing returningtowork and because he was con-cerned over a rumor that striking drivers would beterminatedupon theirreturntowork.UponreachingTillman by telephone he spoke to Tillmanconcerningthesematters.1°Tillman answered, insubstance, that if Kinley decided to come back towork there would be no hard feelings and that hecould be employedas long ashis work was satisfac-tory."Several days later Kinley and Tillman engaged ina conversation at a drive-in restaurant near theplant. As Tillman was leaving the plantpremises inhis automobile at the end of the workday, he ob-served Kinley in his automobile and signaled Kinleyto follow him. They went to the drive-in and thereconversed.No one else was present. During theconversation Kinley broached the subject of hisreturn to work and expressed his concern over thepossibility that the Company might employ him andthen through subterfuge discharge him merely toget rid of him. Tillman gave him assurancesagainstthis and stated that he would not be discharged.Kinley inquired if there would be any difference inhis employment status and Tillman assured him thathe would return as a driver and that the only dif-ference would be that he would receive a 15-cent-per-hour wage increase which had been put in ef-fect for the Greensboro drivers.Thereupon, the conversation turned to somesuspected strike violence which the Company wasallegedly experiencing at the Greensboro terminal.Tillman described for Kinley the nature of theevents that he said had transpired and stated thathe would like to know the identity of the in-dividuals who were performing the acts of propertydestructionwhich he had described. Kinley an-swered by proffering several names.12 Tillman an-swered that the "troublemakers" would not bereturning to work. When the conversation of some90 minutes' duration ended, no understanding hadbeen reached with respect to Kinley's return towork.13(b)Hembyand RatliffconverseIn early May, Robert Ratliff,a warehouseman onstrike at the Charlotte terminal,spoke by telephonewith C.W. Hemby concerning his vacation check.During the conversation Hemby asked Ratliff if hehad considered returning to work.Ratliff answeredthat he did not know and asked Hemby if anythinghad been done"about the contract."Hemby an-swered in the negative and stated that the Companywas "needing good men."He also observed thatRatliff and his 'brother, who was also an employeeon strike,were both"good people."Hemby sug-gested that Ratliff and his brother talk the matterover.Hemby stated that the Company would like tohave them if they desired to come back.14(c)Ratliff speaks with McKinneyApproximately 10 days later, on or about May22, Ratliff went to the terminal office to obtain hisvacation check and while he was there he spokewith R. H. McKinney, terminal manager. Ratliffasked McKinney how long the strike would last andstated that he was endeavoring to decide whetheror not to come back. McKinney stated that hecould not advise him with respect to this decision10Neither Kinley nor Tillman, who testifiedconcerningthis conversa-tion,could remember with certitude whether or not Kinleymade thetelephone call in person or whether a fellow employee, Tuttle, called onKinley's behalf11 I have considered the testimony of Harvey Tillman and Vernon Kinseywith respect to the foregoingand relyprincipally upon the testimony ofTillman The testimony of Kinley in most salient aspects supports that ofTillman However, i do not credit the testimony of Kinley to the extent thatit infers that his telephone call was placed to Tillman in response to anearlier effort by Tillman to contact him,nor do I credit Kinley to the effectthat Tillman initiated the discussion of Kinley's prospective return to workRather,Ifind thatthis was the purpose of the telephone call to Tillman andthat Kinley,or Tuttle, as the case may be, opened the dialogue with respectto this subject matter'=Without identifying them as such, the names profferedby Kinley werethose of individuals whom he knew to be prominent in the union move-ment It is clear, however, from Kinley's testimony that he had no informa-tion connecting the individuals named with any picket line or other strikemisconduct1SThe foregoing findings are based ona synthesisof the testimony ofHarvey Tillman and Vernon Kinley I credit Kinley tothe effectthat Till-man signaledKinley to meet with him at the drive-inrestaurant and I amconvinced that the principal reason that Tillman did so was because hespeculated that Kinley might be a source of insight into the identity ofstrikers who were engaging in strike misconduct Thus, I find that, as Till-man credibly testified, this issue did become a topic of conversation duringtheirmeeting and I further find that it was in this context that names ofspecific individuals were mentioned by KinleyIdo not credit the testimony of Kinley to the effect that Tillman urgedhim to make his decision with respect to returning to work immediatelybecause within a day or two an event of significance bearing on this choicewould transpire Nor do I credit Kinley's testimony that Tillman assertedKinley would improve his seniority standing if he returned to work Tillmanconvincingly denies having discussed the subject of seniority and when Kin-ley did return to work he appears to have retained his prestrike senioritystandinglaThe foregoing is based upon a composite of the credited testimony ofC W Hemby and Robert Ratliff While I find it probable that, contrary tothe recollection of Hemby, Ratliff inquired into the status of collective-bar-gaining negotiations, I do not credit the testimony of Ratliff to the effectthat Hemby stated in words or substance that the Company was not goingto sign any contract For Hemby to have made such a statement would havebeen contrary to what I find, upon Hemby's testimony, to have been hispolicy of remaining discreet and noncommittal in his disclosures to person-nel with respect to the subject of collective bargaining 568DECISIONSOF NATIONALLABOR RELATIONS BOARDand stated that Ratliff would have to make up hisown mind."(3)Other alleged indicia of bad faithOn or about April 18, Edward Sasser, a driverwho handled a peddle-run from the Charlotte ter-minal to Gastonia, conversed with R. H. McKinneyconcerning the need for an additional truck at theGastonia terminal. McKinney answered that he didnot have equipment available for Gastonia becausethere was a greater need "in the city" than therewas in Gastonia. 16Employee James Saunders testified that in lateSeptember 1969 he conversed with Harry Ezelle,described in the record as a supervisor, who statedduring a conversation concerning the strike that"Mr. Hemby" would never sign a contract. Saun-ders testified that he told Ezelle that Hemby wouldeither have to sell or sign."b.The negotiations(1) The meeting of October 15The initial collective-bargaining meeting betweenthepartiesoccurredonOctober 15.Presentrepresenting the Company was C. W. Hemby, R. H.McKinney, Joseph Woodward, and George Phillips.Representing the Unions were R. V. Durham, W.C. Barbee, Ken Bowman, and M. O. Hodge. Priorto the meeting there had been no exchange ofproposals or requests for information on the part ofeither party.At the outset of the meeting the Unions sub-mitted to the Company the National Master Over-the-Road Freight Agreement, Carolina Supplement;The NationalMaster City Cartage Agreement,Carolina Supplement; and The Carolina Main-tenance Agreement. Additionally, the Unions sub-mitted a brochure pertaining to the central stateshealth and welfare plan and the central states pen-sion plan. The company representatives examinedthe materials presented by the Unions.18After studying the documents, C. W. Hemby ob-served that the Company was a "Carolina" opera-tion and that for this reason he did not think that15 1 have considered the testimony of Robert Ratliff and R H McKinneywith respect to the foregoing incident and predicate my findings primarilyon the testimony of McKinney which I credit I credit the testimony of Rat-liff only to the extent that it is consistent with the aforesaid findingsSpecifically, I do not credit the testimony of Ratliff to the effect that duringhis conversation with McKinney, McKinney stated that the Company hadsold 35 trucks and there would be "that many less drivers", or that McKin-ney stated,in this connection,that Ratliff should return to work while therewas still an opening for him McKinney denies having made these state-ments He further testified, however, that after the picket line had beenestablished the Company returned certain leased units Preparatory toreturning them the Company had scraped the company name from the ex-tenor of the unit He testified also, in substance,that the tractor units weredelivered from the terminal premises through the picket line I am con-vinced that through rumor, or from his own personal observation from thepicket line, Ratliff became aware of the exodus of the 35 units and was con-cerned over the implications of this in terms of his own job While Ratliffthe Company could adopt the national agreement.The Unions asked the Company if the nationalagreement could be used as a guideline and theCompany stated that it would like an opportunity toclosely consider the agreements which had beensubmitted. However, Hemby asked certain clarify-ing questions with respect to references in the con-tract to "moonlighting," jury duty, military leave,and reclassification of drivers. Additionally, Hembyexpressed doubt that the Company could agree tothe provision in the national agreement relating totransfer of company title and interest. Hembystated that the Company would not want such aprovision in an agreement.During the first meeting the question of theworkweek was broached and Durham, speaking onbehalf of Local 391, stated that he would not be ad-verse to a 45-hour workweek. Further, there wassome discussion of the Unions' dental and healthinsurance plans. The Company had in its possessionat themeeting abooklet containing provisions ofthe plan and some of the provisions of that planwere compared with counterpart provisions in theUnions' plan.The Company requested an opportunity tofurther consider the national agreement submittedto it by the Unions at the first meeting and themeeting terminated with a tentative agreement on adate for the next meeting.(2) Themeeting ofOctober 31At the outset of themeeting theapplication ofthe national agreementto the operations of theCompany became the topic of discussion. Barbee,speaking onbehalf of the Unions, observed that thefirst 38 articles of the national agreement dealtwith people" and that the agreement could beadapted to the Companyas a singleemployer.Hemby stated, however, that because the Companywas a shortline carrierwith operating rights limitedessentiallyto the two-state area of the Carolinas,theCompany would prefer to have a contract"separate" from the masteragreement.In further discussion of the provisions of themaster agreement,the Company stated its objec-tion to any provision relating to the transfer ofmay have made reference to this matter during his discussion with McKin-ney, I credit McKinney's denial that he made any statements implying athreat to the tenure of Ratliff as a warehouse employeeisThe foregoing is based on the credited testimony of R H McKinney Ido not credit the testimony of Edward Sasser that McKinney stated, in ad-dition to the foregoing, that he understood that the employees were goingto strike and that if they did so the Company would "just close up"and thatthere would be "no union " McKinney,terminal manager,testified con-vincingly that after the Union's certification he followed a strict policy ofnot discussing the Union or collective-bargaining negotiations with em-ployees His denial of the statements attributed to him by Sasser was con-vincing" Saunders did not testify whether Ezelle's alleged conversation hadbeen withT E Hemby or with C W HembyisThe company representatives were not familiar with the contents ofthe document submitted to them by the Unions and had had no prior bar-gaining relationship with the Unions or the Teamsters international STANDARD TRUCKING CO.company title and interest and raised somequestions concerning the application of seniorityprovisions of the contract in light of the cross-ter-minal bidding seniority practices which prevailed atthe Company. The Company indicated its desire tocontinue this practice while the Unions stated theirpreference for terminal seniority. There followed adiscussion of the effects of the application of com-panywide seniority upon transfers, vacations, andjob bidding rights. It was tentatively agreed that aseniority proposal different from that contained inthe master agreement would be drafted.During this meeting the Union also stated itspreference for a 3-year agreement. The Companydid not state its position on this matter.On behalf of the Unions, Barbee suggested thatthemeeting be adjourned to accord the unionrepresentatives an opportunity to draft a proposalwhich would reflect the parties' discussions to thispoint.The Company agreed to the adjournmentand the meeting terminated.(3) The meeting of November 19The third collective-bargaining meeting betweenthe parties transpired on November 19. At the out-set of the meeting the discussion turned to theUnions' written proposal containing a preamble and45 articles. is The proposal had been submitted tothe Company by mail on November 7.At the suggestion of the Union it was agreed thatthe parties would consider the Unions' proposalitem by item and when agreement was reached on asection the working draft containing that sectionwould be initialed and dated. Thereupon, theparties proceeded in the agreed-to manner.At the outset of the discussion the preamble andthe recognition clause contained in section 1, arti-cle I, were agreed to as set forth in the Unions'proposal. Section 2, article I, relating to transfer ofcompany title or interest was then discussed. TheCompany stated its objections to the inclusion ofsuch a provision in the agreement. Hemby statedthat the inclusion of this provision in any agreementmight prove to be a hindrance to a potential saleof the Company or merger. This item was passedand the parties then discussed article II relating tocheckoff of dues. The Company stated its objec-tions to a checkoff provision asserting that the ef-fect of this provision would be to reduce the take-home pay of employees which would, in turn,generate a demand for higher wages. The Unionsresponded that any dues deduction made under thisprovision would have to be authorized as a result ofa voluntary assignment on behalf of the employeesand without such an assignment no deduction couldbe made. No agreement was reached on this article.19A subjectoutline by article is contained in Appendix B [omitted frompublication]569Article III, section 1, defining the scope of theagreementwas next discussed. The Companyinquired as to the import of the reference to 75-mile airline radius contained in the provision andthe Unions explained that in addition to coveringthose job classifications specifically referred to inthe agreement, the agreement would encompassdrivers dispatched on runs, referred to as peddle-runs, up to a 75-mile radius of the terminal.20 TheCompany explained that due to the nature of thecommodity being delivered, or the urgent need of acustomer for a given commodity, dispatches aresometimes made beyond the 75-mile zone.The parties further discussed the reference in theproposal to the 15-mile radius defining the city runsand pointed out that in emergency situations itsometimes became necessary to dispatch a citydriver on a peddle-run or vice versa.There followed extensive discussion with respectto the impact of this section of the Unions' proposalupon actual operating eventualities that might arise.Further, in connection with this section, the Com-pany pointed out that at its Charlotte and Greens-boro terminals not all of the classifications speci-fied in the section were actually manned. Inthis latter regard the Unions stated that the sectionwas worded in a manner to be inclusive of all clas-sifications likely to be employed. No agreement wasreached on this proposed section.Section 2 of the scope article was next discussedand questions were raised with respect to thelimitation upon the interchange between over-the-road drivers, city drivers, and dockworkers. Noagreement was reached on this section and section3, article III, was next considered.This section which, in substance, precluded su-pervisory personnel from performing work coveredby the agreement was discussed in some detail bythe parties. The Company inquired into thelimita-tion that the section might impose upon its utiliza-tionof supervisorypersonnelforunloadingmerchandise from an interline carrier arriving atthe terminal at a time when no dockworker was onduty; and the utilization of a shop foreman to roadtest a vehicle being repaired. Following this discus-sion this section was agreed to.Section 4, article III, which provided for a max-imum of 30 days' trial or probationary period forcasual employees was discussed. The Companystated that it presently utilized a 90-day probationa-ry period and stated that the shorter 30-day periodprovided for in the Unions' proposal would not ac-cord it a sufficient period of time to evaluate thework of an employee. The Unions responded that a30-day period of time was sufficient, with the possi-ble exception of mechanics, and suggested a 60-dayprobationary period for the latter classification. No20A peddle-run is a dispatch or run which operates outside the city limitsof the terminal location accomplishing pickup and delivery of freight,usually within a radius of 75 miles 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreementwas reached on this section.Section 5, article III, was discussed. This provi-sion which extended to the Unions equal opportuni-ty with "all other sources" to provide the Companywith suitable applicants for employment was agreedto by the parties.Section 6, article III, was discussed. This sectionprovided that part-time employees employed on aregular and continuing basis would be covered byallof the provisions of the agreement. The Com-pany stated that it had been its past practice not toextend fringe benefits to part-time employees and.that it would prefer to have this procedure con-tinued. The Unions took the position that part-timeemployees had been included in the bargaining unitand should be accorded all of the benefits accruingunder theagreement.This section was not agreedto at thismeeting.Article IV dealing with the subject of stewardswas discussed in its entirety. The Company statedthat it had no objection to the article which, in itsoverall terms, defined the duties, authority, and jobrights of stewards, but the Company raised somequestionas to the inclusion in the article of thereference to the collection of dues by the stewards.Itwas agreed to that the subsection containing thislatter reference would be left open but that thebalance of the article was acceptable.The parties next considered article V dealingwith seniority rights. Section 1 of the article provid-ing that "seniority rights shall prevail" was agreedto.The parties then discussed section 2 whichspecified bases for terminating accrued seniority.Included among the bases set forth was a layoff ofmore than 3 years and an absence without reportfor 72 hours after being relieved from duty. TheCompany stated that in both instances the timespecified was too long. In connection with the 72-hour provision the Company described the poten-tial disruptions and delays resulting from the failureof drivers to call in or report for work and charac-terized the 72-hour provisoas a "licensefor a 3-daypass." The Company requested that the time periodbe reduced to 48 hours. Additionally it requestedthat the 3-year layoff reference be modified tospecify a 2-year layoff provision. This was takenunder advisement and the parties then turned theirattention to sections3 and 4, article V. These sec-tions dealtwith the application of seniority and themaintenanceof wage scales in the event of amerger of the Company with another common car-rier.These sections were agreed to by the parties.Section 5 of the seniority article was the nexttopic of discussion by the parties. The proposedsection read as follows:Whenever any part of the existing operation istransferred to any new location, either throughopening anew terminal or a new branch, theprovisions of this Agreement shall apply to theemployees at the new terminal or branch. Ifthe newterminalor branch is not a removalbut a new and additional operation that doesnot affect the existing operation then in thatevent this Agreement shall not become effec-tive at the new operation.The Company sought the Unions' explanation ofthe meaning and the impact of this proposal. TheUnions offered their interpretation of the proposalas drafted and the Company stated that because ofchanges in freight flow and the economic complex-ion of a given service area there arose need totransfer a portion of an operation from one ter-minalto another. The application of this proposalto such operational exigencies was not resolvedand this section was passed.Section 6, article V, which provided for the post-ing of a seniority list and the settlement of con-troversies pertaining thereto through resort to thegrievance procedures, was discussed and agreed toby the parties. However, the agreement was madesub et to a modificationin languagewhich was tobe later supplied.Section 7, article V, which had the effect of ap-plying company seniority only to vacation rights,was discussed. The Company stated that it hadbeen its practice to apply company seniority for allpurposes. No agreement was reached on this sec-tion and it was marked "hold." Section 8, article V,which defined terminal seniority, and instanceswherein it would be applied, was passed pending adetermination by the parties whether companyseniority or classification seniority would be appliedunder the agreement. Considered next was section8,which in substance defined the extent to whichthe Company could affect substantive changes in ajob to meet operational demands without openingthe job to bidding under this section. This invokedsome discussion but the matter was not resolved atthis meeting.Section 9, article V, relating to the applicabilityof seniority to city cartage and maintenance clas-sifications was discussed and agreed to as containedin the Unions' proposal.Sections 10 and 11 which, respectively, related tothe application of seniority in the event of a reduc-tion in force or a vacancy were discussed but noagreement was achieved with respect to them.Similarly,section12which provided for sixseparate terminal seniority groupings was discussedbut no agreement was achieved with respect to it.The parties next turned their attention to adiscussion of article VI dealing with maintenance ofstandards. In response to the Company's request foran explanation as to the intendment of section 1,the Unions responded that it was the purpose of thesection to require the Company to maintain in ef-fect incidental conditions of employment whichwere not specifically spelled outin the agreement.In extending this explanation to the Company, theUnions specified coffeebreaks, rain gear anduniforms furnished by the Company, vendingmachines, and handtrucks as items to be encom- STANDARD TRUCKING CO.passed within this section of the proposal. TheCompany stated that there were certain things thatitknew it was providing for the employees whichcould be defined as being included in the section asitwas presently drafted. However, the Companywas unwilling to accept the section in its draft formand no agreement was reached with respect to it.However, section 2 which bound the Companynot to enter into any agreement or contract with itsemployees in derogation of the terms of the agree-ment was agreed to by the parties.Further, the first of the two paragraphs compris-ing section 3 dealing with workweek reduction wasagreed to. The paragraph upon which agreementwas reached pertained to the requirement that theCompany comply with any applicable provisions ofthe Fair Labor Standards Act and to do so in amanner which would result in no substantial penal-ty to the employees or to the Company.The parties were unable to agree to the secondparagraph of section 3 which provided that in theevent the parties could not agree to a solution aris-ing under the first paragraph of the section eitherparty would be free to resort to "lawful economicrecourse." This paragraph was passed. Section 4,article VI, pertaining to new equipment was agreedtoascontained in the Unions' proposal. Thisproposal had the effect of protecting the Unions'bargaining rights over rates of compensation forwork performed in connection with new equipmentor new operations not covered by the agreement.The discussion of the parties then turned to arti-cle VII dealing with grievances and disputes. Thisarticle, as contained in the Unions' proposal, wascomprised of seven separate sections. Section 1 wasagreed to by the parties. This section committedthe parties to refrain from resort to strikes orlockouts until "all possible means of settlement"provided for in the agreement were invoked.Similarly, section 2 of article VII was agreed to.This section defined the Union's responsibilities forthe acts of its agents, set forth a limitation upon theUnions' legal liability in the event of unauthorizedstrikes, slowdowns, walkouts, etc., and provided fordischarge and disciplinary rights on the part of theCompany in the event of unauthorized employeeactions.Section 3, article VII, was next discussed and theCompany stated its objections to the reference to"arbitrator"which was contained therein. TheCompany was asked if it objected to the principalof arbitration and C. W. Hemby, speaking on behalfof the Company, stated that it did. Hemby statedthat, while the Company was in agreement with thegrievance procedures outlined in the first two para-graphs, it preferred a grievance procedure whichdid not call for arbitration. Hemby stated, in this21 I do not credit the testimony of Joseph Woodward to the effect thatBarbee stated,in substance,that the Unions desired an arbitration provi-sion to "take the burden off" the Unions This reference was not containedin his pretrial affidavit relating to the bargaining negotiations and I am con-571connection, that he did not feel that a disinterestedparty should be making decisions with respect tomatters about which he had no insight or familiari-ty.W. C. Barbee, speaking on behalf of the Unions,stated that an open-end agreement without a finalarbitration provision could leave their party "opento any lawful economic recourse," such as strikes,lockouts, and tieups.21The meeting terminated at this point.(4) The November 20 meetingContinuing to use the Unions' proposal as thebasis for their discussion, the parties at their meet-ing on November 20 commenced their discussionwith articleVIII and their deliberations at thismeeting carried them through a consideration of allof article XXXIII and a portion of article XXXII.During the course of the meeting the partiesreached agreement on article VIII, dealing withprotection of rights, including a picket line protec-tion clause; a hot cargo clause; a struck goodsclause; and a clause governing grievances filed inconnection with violations of the article. Similarly,articles X through XVII dealing, respectively, withthe subject of bonds; passengers; compensationclaims;military service; equipment, accidents, re-ports; posting of agreements; union cooperation;and union activities were all agreed to. Addi-tionally, articles XIX through XXIV covering thesubjects of separation of employment; inspectionprivileges;separabilityandsavingsclause;timesheets and timeclocks; emergency reopening;and piggy-back, barge, etc., were agreed to by theparties.Also agreement was achieved at theNovember 20 meeting on articles XXVI throughXXIX dealing with employee bail; leave of absence;discharge, suspension, or other disciplinary action;and examination and identification fees. Agreementwas also achieved on the first paragraph of articleXXXI dealing with pay periods. The second para-graph of the Unions' proposal with respect to thisarticle was withdrawn by the Unions.In discussing article IX, Hemby, speaking on be-half of the Company, stated that it was the Com-pany's practice, in the event a driver was involvedin an accident causing damage to company equip-ment, to permit the employee to pay for thedamage so as not to disqualify him from obtaining asafety award. In some instances, a safety awardamounted to as much as $100. The loss or damageprovision of article IX, as contained in the Unions'proposal, precluded the Company from charging adriver for loss or damage unless proof of grossnegligence was shown. Consideration of this provi-sion gave rise to a discussion of the means ofdisciplining a driver for accidents. The Unions tookvinced that the statement which Barbee made concerning the desirabilityof arbitration was in the context of an explanatory statement urging themerits of arbitration as a means for avoiding union-called strikes and com-pany lockouts 572DECISIONSOF NATIONALLABOR RELATIONS BOARDthe position that layoff would constitute sufficientdisciplinary action.No agreement was reached onthis item and it was passed.The discussion that developed with respect to ar-ticleXVIII,entitled"Owner-Operators,"at theNovember 20 meetingdisclosed that at the Greens-boro terminal the Company utilized no owner-operators.However,at the Charlotte terminalowner-operatorswere used and it was agreedbetween Local 391 and the Company that theUnions would submit language covering this matterat a future time.The parties reached agreement on section 2, arti-cleXVIII,as contained in the Unions'proposal.This section specified that the Company would notrequire "as a condition of employment that any em-ployee purchase a truck,tractor,tractor-trailer orother equipment."In connection with the discussion of article XXVdealingwith subcontracting,theCompany ex-plained that the Company did not utilize subcon-tracting.Hemby stated that the only instances ofsubcontracting had been in connection with the en-forcement of the warranty provisions covering newequipment purchased by the Company.However,with respect to this provision, theCompany raised the question as to the applicabilityand effect of the term"leased"as contained in theproposed language covering subcontracting, uponthe Company s practice at the Charlotte terminal ofutilizingowner-operators.At the request of theCompany, this article was left open.Partialagreement only was reached at theNovember 20 meeting with respect to article XXX,dealing with lodging.ArticleXXX in its originalform was comprised of five paragraphs. The partiesagreed to three paragraphs of the article and oneparagraph was deleted at the Company's request.The final paragraph of the article was passed overbecause of company objection to the requirementcontained therein that construction of new com-pany-owned dormitories be subject to approval bythe "Carolina Bi-State Committee."Itwas theCompany'sposition that the Bi-StateCommitteehad no role in the relationship between the Com-pany and the Union.The discussion of article XXXII,paid-for time,which transpired near the end of the November 20meeting,generated a suggestionby W. C.Barbee,on behalf of the Unions,that as the subject matterof this article was essentially monetary in nature itbe deferred.Itwas Barbee'ssuggestion that allmonetary items be discussed at one time.The Com-pany agreed to the suggestion.However,the article was discussed in generalterms and the company representatives raised cer-tain questions with respect to the effects uponoperating procedures of certain provisions con-tained in this article.Hemby pointed out withrespect to section 4 dealing with layovers that theCompany did not presently pay drivers for delays,which were in his opinion adequately covered bythe mileage rate allowance. In conjunction with thegeneral discussion, the Unions raised questions con-cerning the Company's dispatch procedure. M. O.Hodge, on behalf of the Unions, inquired if thedispatch procedure had been reduced to writing.JosephWoodward, on behalf of the Company,stated that so far as he was aware there were nowritten dispatch procedures and that no one in-dividual in the Company was possessed of informa-tion concerning all facets of this procedure.With article XXXII still under discussion theparties agreed to meet again on December 12 andthe meeting terminated.(5) The meeting of December 12The discussion at the meeting of December 12commenced with a consideration of items con-tained in article XXXII. Sections 6, 7, and 8 of arti-cleXXXII covering pay for deadheading, bobtail-ing, and time off were discussed and agreed to. Thediscussion then turned to article XXXIII, entitled"Vacations." The article as contained in the Unions'proposal was comprised of six sections. In essence,section 1 provided that an employee who worked60 percent or more of the total working time duringany 12-month period would receive paid vacationson the basis of 1 week after 1 year's employment; 2weeks after completion of 3 years' employment; 3weeks after 10 years; and 4 weeks after 15 years.Sections 2 and 3, article XXXIII, dealt with formu-las for computation of eligibility.With respect to the length of the vacation, theCompany responded that it was its present practiceto give 1 week's vacation after 1 year of employ-ment; 2 weeks after 3 years' employment; and 3weeks after 15 years. The Company stated that itwas not favorably disposed toward the granting of 4weeks' vacation.There followed a discussion of sections 2 and 3,articleXXXIII, with respect to the proration andaccrual of vacation under the 60-percent-of-total-working-days formula set forth in the Unions'proposal.After some discussion these sectionstogether with section 1 of the vacation article werepassed over, as they were essentially monetaryitems. However, consideration was given to sections4 and 5, article XXXIII, dealing with scheduling ofvacations and notice to employees. Agreement wasreached on those sections. No agreement wasreached on section 6 which established the basis orformula for calculating vacation pay of roaddrivers.The discussion then turned to article XXXIV, en-titled "Holidays." This article was comprised ofeight sections. Section 1 of the article provided forseven paid holidays with compensation to be on thebasis of 8 hours at the regular hourly rate of pay ofthe employee. The proposal designated New Year'sDay, Memorial Day, Fourth of July, Labor Day, STANDARD TRUCKING CO.573Thanksgiving Day, Christmas Day, and the em-ployee's birthday as the holidays to be observed.Moreover, the proposal provided that within the ju-risdiction of Local 391, Easter Monday would beobserved in lieu of Memorial Day in the absence ofmutual agreement to the contrary on the part of theCompany and Local 391. The ompany counteredwith the suggestion that the employee's birthdaywould be substituted for Memorial Day in the areaof Local 71 and for Easter Monday in the jurisdic-tion of Local 391. Moreover, one of the companyrepresentatives observed that under present com-pany practice the employee was given the option oftaking a day off on any day of the week in which hisbirthday occurred. The Company stated its desireto retain six paid holidays. No agreement wasreached atthismeetingon section 1 of articleXXXIV.Discussionnext dealt with section 2 which pro-vided fora minimum guaranteeof 6 hours' pay andcompensation at two times the regular rate of payto employees, except road drivers, called to workon a designated holiday. The Company stated thatitdid not follow a practice of guaranteeing em-ployees a minimum under such circumstances. Itwas further stated that it was present companypractice to compensate employees called to workon holidays at straight time only. The Companystated its desire to adhere to this practice. Noagreement was reached on section 2.Sections 3, 4, and 5 were next considered andwere agreed upon by the parties. Section 3 wouldgrant to an employee an additional day's vacationpay when a holiday falls within his vacation period;section 4 provides that an employee must workeither the day preceding or the day following aholiday to qualify for holiday pay; and section 5 ex-cludes probationary employees from holiday entit-lement.No agreement was reached on section 6which would grant holiday pay to regular em-ployees if a holiday should fall within the first 30days of absence due to illness or nonoccupationalinjury, or within the first 6 months of absence dueto occupational injury. However section 7 dealingwith the calculation of eligibility for holiday pay oflaid-off employees was approvedas was section 8which, with modifications, provides for the com-pensation of employees when a holiday falls on hisday off. Thus, sections 1, 2, and 6, article XXXIV,were passed over.Articles XXXV and XXXVI dealing, respective-ly,with funeral leave and jury duty were discussedand agreementwas reached on these articles.The discussion then turned to article XXXVIIdealing with health and welfare. The discussion ofthis articlecombined with a discussion of articleXXXVIII pertaining to pension fund. The Unions'proposal with respect to these articles was as fol-lows:Article XXXVII:The Employeragrees to maintaina Health& Welfare plan for its employees and theirdependents at no less than is outlined inthe Company booklet including sick leaveand salary continuation at no cost to theemployee.Article XXXVIII:Central States, Southeast and SouthwestAreas Pension Fund to be negotiated.With respect to the subject of health and welfare,the Company stated that it did not favor a planwhich required the Company to absorb the entirecost.Barbee statedthat Local 71 desired to adoptthe central states health and welfare plan whileBlevins asserted that Local 391 would be willing toaccept either the central states plan or the in-surance plan then in effect at the Company. Thisled to a discussion of the cost of the Company'spresent plan and, in response to a question by arepresentative of the Unions,Woodward repliedthat he did not know the exact cost but would en-deavor to determine this so that this matter mightbe considered in conjunction with other monetaryitems.The pension fund was next discussed and theUnions requested that the parties adopt some formof the central states, southeast, and southwest areaspension fund. The Unions made no attempt tospecify the level of the pension under the Unions'pensionplan.Hemby, speaking for the Company,stated that the Company desired to retain the Com-pany's existingprofit-sharing plan and article XXX-VIII, like companion article XXXVII, was passedover.Articles XXXIX and XL, meal period and sanita-ryconditions, respectively,were discussed andagreed upon. Consideration then turned to articleXLI, entitled "Workday, Workweek." This articlewas a detailed one comprised of 13 sections. Con-sideration was given at this meeting to the first 5sections.The first three sections provided, in substance,that the workweek shall consist of 5 consecutivedays and the workday of 8 consecutive hours; thattime worked in excess of 8 hours in any given dayshall be compensated at a rate of time and a half;that any hours worked in excess of 40 in a singleworkweek shall be similarly compensated; thatwork on the sixth consecutive day or on an em-ployee's day off shall be compensated at the rate oftime and a half; and that work on the seventh con-secutive day shall be compensated at double time.Speakingon behalf of the Company, Hembystated that the Company was operating on the basisof a 9-hour day and 45-hour week based on 5 con-secutive days. Hemby stated the Company's desireto retainthisworkday and workweek. Hembyfurther stated that, with respect to section 2, theCompany paid no daily overtime and paid overtimeto drivers only after 45 hours per week. Addi-tionally, Hemby stated that it was the policy of theCompany to pay $1 per hour above hourly scale to 574DECISIONSOF NATIONALLABOR RELATIONS BOARDdriverswho worked on Saturday. Hemby statedthat he desired to maintain this policy in effect.Sections 1, 2, and 3 of article XLI were passedover. Section 4, providing that the Company wouldnot maintain split shifts, was discussed and the sec-tion was adopted.Section 5 which proved that overtime would notbe used in making up the weeklyminimum guaran-tee for regular drivers, a topic encompassed by sec-tion 6, was passed over in light of the absence ofany agreement on overtime. However, indiscussingsection 5, Hemby stated on behalf of the Companythat the Company was using the equivalent of over-time in meeting weekly minimum guarantees withrespect to peddle drivers, city drivers, and roaddrivers and would like to continue this practice.The meeting of December 20 ended with thisdiscussion and the parties next met in collective-bargainingsession onJanuary 14.(6) The meeting of January 14At this meeting the parties resumed their con-sideration of article XLI and there was extensivediscussion concerning sections 6 through 13.In discussing section 6, the parties gave extensiveconsideration to the types of employee absenceswhichwould render inapplicable the weeklyguarantee provided for by other sections of articleXLI. Agreement was reached on this section.Attention was given to section 7 of article XLIdealing with the compensation of employees as-signed to work tasks in classifications other thantheir own. There was a detailed discussion of the ef-fects of varying instances wherein an employeemight be assigned to a job task normally performedby an employee in a classification receiving either ahigher or lower rate of pay. These discussions wereessentially exploratory and informative in natureand no determination was reached at this meetingwith respect to section 7.The other provision given consideration duringthe morning session of the meeting of January 14was section 8, article XLI, dealing with employeeinterchange and layoff during slack periods. Sub-stantial agreement was reached with respect to thissection, but minor language changes were made ata later meeting.Section 9, article XLI, authorizing the use of 15percent of the newest segment of the employeecomplement as "unassigned employees" was agreedto at this meeting. Agreement was achieved aftertheUnions clarified certain language containedtherein and after some minor changes in wordingwere made.Agreement was also reached on section 10, arti-cle XLI, which provided for a guarantee of 4 hours'compensated work for regular employees calledback to work after completing their regular work-day and/or regular workweek. In discussing this ar-ticle the Company pointed out that it had noguarantee as provided in section 10 of the Unions'proposal.However, after discussion the Companyand the Unions agreed to section 10 as it was con-tained inthe Unions' proposal.Section 11 was next considered but no agreementwas reached with respect to it. This section pro-vided that, except with respect to regular peddle-run drivers, the Company had no obligation tocompensatean employee by overtime or premiumpay once the employees' weekly guarantee hadbeen satisfied.With respect to the peddle-rundrivers, however, the section provided that thesedrivers must be allowed to "stay with their runs five(5)days a week." The Company raised thequestionof the applicability of this section to ahypotheticalsituationwherein a peddle-run driverhad completed 40 hours of work in 4 days' time.The question was raised whether, as was the thencurrent practice, a peddle-run driver could be usedon the fifth day for only 5 hours, or less than a fullday's work. This question was not resolved and thissection waspassed over.Section 12 was next discussed and agreement wasreached on subsections (a), (c), and (d). Subsec-tion (a) recognized the right of the Company to usecasualemployees under prescribed procedures andobligated the Company to guarantee a minimum of4 hours' work to each casual employee called towork and tomaintainrecords with respect to theiruse.Further it required the Company to utilizeregular employees in lieu of casual employees whencertain designated conditions had been fulfilled.Subsection (c), in effect, was a limitation upon theformula to be employed for the computation of"days worked" by casual employees. Subsection (d)provided that casual employees working at a "com-binationterminal" shall be paid at the "combina-tion rate."Subsection (b) which provided that casual em-ployees working in excess of the designated work-day or workweek would receive applicable premi-um rates was not agreed upon. The Company,which hired regular part-time employees but notcasuals,raised the question whether this sectionwould necessitate separate records being kept forcasuals.The Unions deleted section 13, article XLI, anditwas agreed that article XLII, wages; article XLIII,mileage andhourly rates for road drivers; and arti-cle XLIV, safety awards and/or bonuses, would bepassed over because they were monetary items.However, with respect to article XLIII, the Com-panyy raised the question with respect to section 5dealing with mileage determination. The questionwas directed to instances wherein drivers mighttake routes other than the prescribed routes tocomplete a run. The parties resolved this issue bysubstitutingthe following language for languagecontained in the draft proposal: "Where a disputeinvolvingmileages betweenterminalsarises, theEmployer and the Union shall jointly log the mile- STANDARD TRUCKING CO.age in dispute."With this change the parties reached agreementon section 5.The parties next discussed article XLV, entitled"Termination," dealing with the term of the agree-ment.The Unions again expressed a desire for a 3-year agreement and the Company stated that itpreferreda 1-year agreement. The discussionbetween the parties then turned to the wording ofthe article, leaving for subsequent determinationthe question of the length of the agreement. Thelanguage ofall three sections of article XLV wasagreed toat this meeting.At this point in their discussion the parties thenturned to the beginning of the agreement and con-sidered those items upon which agreement had notyet been reached. The first item so considered wassection 2, article I, transfer of companytitle or in-terest.The position of the parties remained thesame with respect to this section and the discussionthen turned to article II, checkoff of dues.Hemby stated that the Company had a verystrong feeling with respect to the checkoff of dues,and Barbee, in answer, stated that the Unions had asimilarly strong feeling. Hemby stated that if em-ployees chose to belong to a labor organizationthey should have sufficient loyalty to make duespayments themselves. Hemby also stated that theCompany did not favor dues checkoff because ithad the effect of reducing the employees' take-home pay and of causing "dissatisfaction at home"which, in turn, had the effect of causing the em-ployee to look to the Company for more money.In response, Barbee stated that the dues checkoffprovision was in most labor agreements and that itwas "a way of life in the labor movement."No agreement was reached on this item and thediscussion then turned to article III, scope of theagreement.The positions of the parties with respect to sec-tion 1 remained essentially the same and no agree-ment was reached on this section. However, agree-ment was reached with respect to section 2, aftersome language changes to meet questions raised bythe Company with respect to its latitude in utilizingcity drivers in performing dockwork.Section 4, article III, probationary and casual em-ployees, was next discussed.22 The Company statedits preference for a 60-day probationary period andafter some discussion the Unions suggested that,while they would be amenable to a 60-day proba-tionary period for maintenance employees, theydesired a 30-day probationary period for drivers.The language of the proposal was ultimately agreedreJosephWoodwardtestified thatsection 3,article Ill, was discussed atthe January 14 meeting and thatthe section was marked "hold" at thatmeeting This is in conflict with his earlier testimony that agreement wasreached on this sectionat the November19 meetingWhile I credit Wood-ward'stestimonythat at the November19 meetingthere wasan extensivediscussion with respect to certain operational circumstancesunder whichutilizationof supervisorypersonnelbecame mandatory,and that an oral575to,with an understanding between the parties thatthe probationary periods proposed by the Unions atthe bargaining table on that day would be opera-tive.Further, an oral agreement was reached withrespect to the disciplinary rights of the Company,during the agreed-upon probationary period, withrespect to employees who had falsified their em-ployment applications.As the meeting of January 14 neared its end,Hemby requested that OS&D clerks (over, short,and damage) be permitted to perform certainwarehouse duties. The Unions took the positionthat they could not accede to the Company'srequest because the National Labor RelationsBoard in the representation proceeding had ex-cluded OS&D clerks from the bargaining unit, rul-ing adversely to the Company's request in thisrespect.The meeting of January 14 ended at this pointand the partiesmet againthe following day.(7) The meeting of January 15At the outset of the meeting the parties turnedtheir attention to subparagraph 2 of article IVwhich described as a duty of the job steward thecollection of dues. Upon the representation of theUnions that the applicability of this subsectionwould be dependent upon the agreement reachedwith respect to the subject of dues checkoff, theparties reachedagreementon this item.The parties then returned to their considerationof the sections of article III. Section 6 was firstdiscussed and the Company stated its desire to havepart-time employees excluded from participation inthe fringebenefitswhich were being considered forinclusionin the collective-bargaining agreement. Itwas the position of the Company that the regularpart-timeemployees were paid at a lower hourlyrate, did not presently participate in any of thefringe benefits offered by the Company, and werenot guaranteed any minimum number of hours. TheUnions, on the other hand, contended that theregular part-time employees had been included inthe bargaining unit in therepresentation proceed-ing and should be covered by the the terms of theagreementas providedin section6, article III. Theidentity and duties of the regular part-time em-ployees then in the employ of the Company werediscussed. No agreement was reached with respectto this section and it wasleft open.Section 2, article V, was next discussed. This sec-tion provided that seniority would be broken onlyby discharge, voluntaryquit,a layoff of more thanunderstanding with respect to the utilizationof supervisorypersonnel inthose circumstances was achieved at theNovember19 meeting, I do notcreditWoodward's testimony thatas of January 14 the entirearticle wasstill openWhile some discussionof the section may have transpired at theJanuary 14 meeting, I find,based on the testimonyof M 0Hodge, con-strued in lightof Woodward's own testimony, that agreementwas achievedon this section at the November 19 meeting 576DECISIONSOF NATIONALLABOR RELATIONS BOARD3 years, absence without report for 72 hours, non-compliance with leave-of-absence provisions, andfailure to observe the requirements or terms of re-call after layoff. The Company requested that a 2-year provision be substituted for the 3-year layoffreference and that 48 hours be substituted for the72-hour absence provision of the proposal.23 Thus,agreementon this section was reached.In conjunction with consideration of Section 5,articleV, which was the next item considered, theUnions offered new language to be substituted forthe languagein the written proposal. The new lan-guageto be offered under section 5, to be headed"new terminalsetc.," was as follows:When any part of the existing operation istransferred to any other location, the em-ployees affected shall be given an opportunityto follow such work in accordance with theirseniority and shall carry with them all companyseniority for all benefits at the new location.Subsequent to the meeting of November 19 atwhich this section was first discussed, the Companyhad explored the effect of the Unions' original sec-tion 5 proposal upon economic exigenciesarisingfromchanges infreight flow and the influx of newbusiness.Under the Company's practice as it thenexisted, it was not the Company's policy to in-variably transfer personnel from one terminal toanother to staff changes in operations necessitatedby prevailing economicinfluences.The amendedsection5 language was offered by the Unions tomeet the Company's objections. At the meeting ofJanuary 15 thenew languagecomprising section 5,article V, was adopted.Moving to section 6, article V, the Unions of-fered some amplifyinglanguageto be incorporatedin section6. This was in response to the inquiry ofHemby raised at the meeting on the previous dayconcerningthenecessityofmaintaining twoseparatesenioritylists.This language was as fol-lows:There shall be two seniority lists, one for main-tenance employees and one for all other em-ployees covered by this agreement. There shallbe no interchangeability between the two lists.This modification was agreed to by the parties.The parties, having agreed that company seniori-ty would prevail reached agreement on section 7 ofarticleV. Agreement upon section 8 of the articlewas achieved after certain additions and deletionsin languagewere accomplished to more accuratelyreflect company practice of delineating betweenemployees on the basis of maintenance and non-maintenance personnel, and not by separate joba Joseph Woodward so testified and I credit him. The testimony of M. 0Hodge to the effect that Barbee on behalf of the Unions proposed thismodification is not credited I find it more likely that the Company wouldhave been the moving force in seeking this modification because, as Wood-classifications.For the same reason section 10 ofarticle V was similarly modified, and was agreed toas modified.Sections 11 and 12, the only two sections of arti-cleV to which the parties had not agreed, werewithdrawn by the Unions.Consideration was next given to section 1, articleVI, dealing with maintenance of standards. Hemby,speaking on behalf of the Company, stated that theCompany did not understand what the Unionssought to have included within the scope of thisprovision which, in substance, required the Com-pany to maintainall generalworking conditions ineffect at the time of the execution of the agree-ment. Discussion then turned to such matters as theinclusion of uniforms and rain gear. No agreementwas reached on this section.The parties then turned to consideration of sec-tion 3 of the grievance proposal, article VII. As thissection, like sections 4 through 7 of this article, re-lated to the role of an arbitrator in the grievanceprocedures,Barbee, speaking for the Unions,inquired if the Company objected to some form ofarbitration.Hemby, on behalf of the Company,stated that the Company was still objecting to ar-bitration as a means of determining unresolved is-sues between the parties.At the meeting of November 19, when this provi-sion was first discussed by the parties, the Com-pany, as found, had stated its objections to having a`third party" who was unfamiliar with the underly-ing details render a decision on matters in dispute.The Company stated that as "reasonable mendispute.theUnion and the Company could resolve any misun-derstanding that would develop.Moreover, theCompany stated its objections to the cost aspects ofengaging in arbitration and the unpredictability,despite the costs incurred, of the decision to behanded down.The Unions stated at the November 19 meeting,as found, that the position of the Company, in ef-fect,was to create an "open end" procedure withrespect to grievances and that such a provision in-vited economic recourse by the Unions, in the formof a strike, to resolve disputed matter.At the January 15 meeting, the Company ad-hered to its previous position with respect to ar-bitration and Barbee, speaking on behalf of theUnions, stated that it would not be fair to the em-ployees to have an agreement which did not pro-vide for ultimate determination of dispute. Hefurther stated that he was requesting the Companyto reach agreement on some form of arbitration.Barbee asserted that he would not sign any agree-ward testified, the Companywas seeking,to the extentpossible,to limit theprovision's incursionupon the dispatch freedom of management Thus Iconclude that the Company suggestedthischangeand the Unionsacquiesced in it STANDARD TRUCKING CO.577ment which left the final decision on unresolved is-sues strictly up to management.24Having reached no agreement on the principal ofarbitration, the parties next considered article IX,loss or damageAs he had done earlier, Hemby stated that thecompany policy was to allow drivers to pay fordamage to vehicles rather than to lose accrualstoward a safety award. Barbee, on behalf of theUnion, suggesteda languagechange in the Unions'proposalwhich would, in substance, meet thewishes of the Company. With this language the sec-tion was agreed upon.By striking, at companysuggestion, references inthe final paragraph of article XXX to the "CarolinaBy-State Committee" the parties reached agree-ment on all elementsof article XXX.There followed brief discussions with respect toarticlesXXXII, XXXIII, and XXIV.25 After somebrief discussion of paid-for time, which was the sub-ject of article XXXII, the parties agreed that thiswas essentially an economic issue and that it wouldbe passed. With respect to article XXXIII dealingwith vacations, the Company restated its previouslyarticulated position that it desired to adhere to itsexisting vacation schedule. The parties then brieflydiscussed article XXIV covering holidays: Hembystated specifically that the Company was in agree-ment that New Year's Day, Fourth of July, LaborDay, Thanksgiving Day, and Christmas Day wouldbe recognized as holidays. However, Hemby againadvanced the suggestion that within the jurisdictionof Local 391 the employee's birthday be substitutedfor the Easter Monday holiday proposed in theUnions' draft and that in the jurisdiction of Local71 the employee's birthday be substituted forMemorial Day. No agreement was reached on thisand the article was marked "hold."Representatives of the Company suggested thatthe discussion move on to consideration of wages,but the Unions inquired if the Company had not in-dicated its agreement that the workweek shouldconsistof 5 consecutive days. The Companyresponded in the affirmative and as a consequencethe first paragraph of section 1, article XLI, defin-ing the workweek as 5 consecutive days was ap-proved.The Unions then inquired if the Company had itscounterproposal on wages ready for submission.Hemby stated that the Company did not desire tomake wages retroactive to September 15. However,Hemby specified the hourly wage range of dockand warehouse employees and of drivers, andstated the Company'swillingnessto increase thehourly wage rate of all employees in those catego-riesby 15 cents per hour. In addition, the Companyproposed that the wages of switchers and shop em-ployees be increased by 15 cents per hour. Further,the Company proposed that the mileage compensa-tion of line drivers be increased one-half cent permile.26The rates which the Company specified to theUnions as forming the basis for the 15-cent-per-hourwage increaseswere those which were in ef-fect at the Charlotteterminalon January 1, 1969.27No reference was made at thismeetingto the wagescales ineffect at the otherterminalsof the Com-pany.In answerto the Company's counterproposal, theUnions asserted in their wage proposal they hadspecified September 15, 1968, as the effective datebecause the Unions had been informed that theCompany had granted wage increases on Sep-tember15 to employees at all terminals exceptCharlotteandGreensboroTheCompanyresponded that no wageincreasehad been put intoeffect at the latter twoterminalsbecause of theproximity of September 15 to the representationelection which had been conducted at those ter-minals, and the apprehension of the Company thatto have granted the wageincreasesat those ter-minals would have been construed as an unfairlabor practice. The Company further stated that itwould not agree to a retroactive wage proposal butthat it would be willing to put the wageincreasesinto effect at the Charlotte and Greensboro ter-minals on the effective date of the collective-bar-gaining contract. The Unions stated that they wouldtake the Company's proposal to the membershipbut that the proposal would not bear the recom-mendation of the negotiating committee.The parties then discussed the final article of theUnions' proposal dealing with the term of theagreement.Hemby stated that the Companyfavored a 1-year agreement.The meeting ended at this juncture anda meetingwas scheduled for January29."The testimony of M 0 Hodge attributes to C W Hemby, both at theNovember 19 and January 15 meetings,a direct statement to the effectthat the Company wanted all unresolved disputes left to the ultimateresolution of management The testimony of Joseph Woodward and C WHemby lends no support to the testimony of Hodge and I am not convincedthat the Company at the bargaining table stated,in terms, that this ultimatedecisional authority should rest with management Rather, the testimony ofWoodward and Hemby convinces me that at the bargaining table the Com-pany took the position that without the interposition of a third party theUnions and the Company could resolve disputes which might arisess Joseph Woodward so testified but the testimony of M 0 Hodge doesnot reveal any discussion of these articles Moreover,I credit Woodward tothe effect that these articles did receive some attention at the January 15meetin .46The line drivers tall into two categories,the regular line driver and thewild line driver The latter is a driver who is domiciled at a given terminalbut may be dispatched from one terminal to another without returning tohis terminal of domicile"The prevailing wage scalesat Charlotteas statedby Hemby at themeeting were warehousemen,$2 25 per hour to $2 65 per hour, citydrivers,$2 65 to $3, switchers,$2 75, shop personnel (undesignated),maximumof $3 perhour, line drivers,9 cents per mile, and wild drivers,9.25 centsper mileThat Hemby specifiedthe Company'swage scale at theJanuary 15 meet-ing, in response to aninquiry byBarbee, istestified to by M 0 Hodge andsubstantiated by the testimonyof Joseph Woodwardon direct examination 578DECISIONSOF NATIONALLABOR RELATIONS BOARD(8) The January 29 meetingAfter certain preliminary matters were disposedof and after certain clarifying questions and ex-planations had been rendered with respect to itemsupon which agreement had been reached '21 theparties discussed article VI, maintenance of stan-dards and the principal of arbitration as it related toarticle VII. There was no change in the position ofeither party on these proposals. 9ArticleXVIII,owner-operators,was thendiscussed and orally at the meeting the Unions of-fered language which, in effect, left the Companyfree to enter into equipment lease agreements butprovided also that all drivers of any leased equip-ment would be covered by all provisions of theagreement. The Company responded that the leaseoperators would have to be consulted with respectto this proposal in that there were cost and othereconomic considerations implicit in the provision.Moreover the Company stated that article XXIXdealing with subcontracting involved lease opera-tors.As a consequence these articles were passed.The subject of vacations was next discussed and,as a counterproposal to article XXXIII, the Com-pany stated that it would desire to continue itspresent vacation policy of granting 1 week's vaca-tion after 1 year of employment; 2 weeks after 3years' employment; and 3 weeks after 15 years' em-ployment. However, the Company offered to grant4 weeks' vacation after 20 years' service.The Unions did not accept the Company'sproposal and countered with a modified proposal ofIweek's vacation after 1 year of employment; 2weeks after 3 years; 3 weeks after 12 years; and 4weeks after 16 years.30 No agreement was reachedon this matter.However, after some discussion of section 2 ofthe vacation article the parties agreed to section 2.In agreeing to this section Hemby stated that theprovisions were "pretty much" in line with com-pany practice.Additionally, the parties discussed section 3, arti-cle XXXIII, and the Unions' proposal was adopted.With respect to section 6 of the vacation article,the Company stated, that it was its practice to com-pensate road drivers for vacation pay based on a28HarveyTillman,newlydesignated terminal managerof the Greens-boro terminal,replacedGeorge Phillipsas a bargaining committeemember at this meeting and at the outsetof themeeting askedclarifyingquestions relating to article III" Thetestimonyof M 0 Hodge does not revealthat these articles werediscussed,but the testimonyof Joseph Woodwardis tothe contrary and IcreditWoodwardFurther,M 0 Hodge testified that at the outset of the negotiations onJanuary 29, the Companyrequested thatdispatchers be carried on aseparate seniority listAlthoughWoodward does not refer to this discus-sion in his testimony I credit HodgeThe Unionsstated that, except for thechief dispatcher,the dispatchers had interests in commonwith the otherunit employees and that the Boardhad ruled onthis questionAccordinglythe Unions deniedthe Company's request90 The testimonyof M 0 Hodgeconcerning this offer at this meetingsuggests that the Unions'modified proposal provided for4 weeks' vacation1,500-mile guarantee.The Companystated itsdesire to adhere to this practice and this sectionwas passed.The discussion than turned to sectionsIand 2 of articleXXXIV, the holidayproposal.With respect to those sectionstheCompanystated it desired to grant 6 holidays and to guaran-tee a minimum of 6 hours'pay to employees whowere called to work on a holiday.However,in con-trast to the Unions'proposal which called for com-pensation at two times the straight hourly rate, theCompany stated its preference to pay straight time.The Unions did not agree to this proposal and thesesections were marked "hold."Section6of the holiday article was nextdiscussed and an understanding was reached that,under the terms of this section,the Company wouldgrant holiday pay to an employee-who becomes en-titled to it during a period when he is absent fromwork due to illness or occupational injury.Pay wasto be granted on the basis of the difference betweenhis normal straight-time pay and any sick pay orworkmen's compensation that he may be drawing.With this modification section 6 of the Unions'holidayproposal was adopted.The parties next turned their attention to articlesXXXVIIand XVIII dealing with health and welfareand the pension fund.The Unions'representatives,Messrs.Barbee and Blevins,conveyedto the Com-pany the desire of the employees and of the unionnegotiators to obtain some level of the centralstates health and welfare plan. The Unions agreedto drop their request for the adoption of the centralstatespension plan. The union representativesstated that the Company'spresent profit-sharingplan was not adequate.Further with respect to theCompany's insurance plan, the Unions stated thatthe employees were dissatisfied with this coverage.Woodward,on behalf ofthe Company,stated thatthe Company was now giving consideration to animproved health and welfare plan and was assessingthe costs.He stated that he would like to presentthe plan to the Unions for their consideration. Ac-cordingly, these articles were passed.31Upon reachingtheworkday-workweekarticle,which was set forth in theUnions'written proposalas articleXLI, the Unionsrequested a caucus. Thecaucus was held and,after returning to the bargain-after 16 years However,the testimonyof Joseph Woodwardis to the effectthat entitlement to 4 weeks' vacation wouldaccrue after 18 years In thetotal context of the record testimony, and in light ofWoodward's sub-sequent testimony that at theFebruary27 meeting the Unions againmodified their proposal to providefor 4weeks' vacation after 18 years' ser-vice, I credit Hodge" The referenceto the Company's consideration of improved health andwelfare benefits and theproffer ofthis plan for future consideration isbased on the testimonyof M 0 Hodge Joseph Woodward did not testifyto this occurrence at theJanuary 29meeting and, in fact,testified merelythat Hemby,speakingfor the Company,stated only thatthe Companydesired to adhere to its existing healthand welfareplanUpon considera-tion of subsequent events concerning this proposal,IcreditHodge that atthe January29 meetingWoodwarddid make the observation and proffertestifiedto by Hodge STANDARDing session, the Unions stated that the Company'swage offer and overtime proposals had beenpresented to the employees and had been rejectedby them. The Unions stated, however, that in lieuof their written proposals on workday-workweekthey desired to present substitute proposals. TheUnions proposed that, except for peddle drivers,each employee would have an 8-hour guaranteedworkday,with compensation at the rate of time andone-half after 9 hours' work per day, or for allhours worked in excess of 44 hours per week dur-ing the first year of the contract.During the secondyear of the contract all terms would be the same ex-cept that time and one-half would be paid after 43hours of work per week. Further, during the thirdyear of the contract all terms would be the same ex-cept that employees would be compensated at timeand one-half after 42 hours per week.With respect to peddle drivers a daily guaranteeof 8 hours per day would prevail and there wouldbe in effect no daily overtime. However, a peddledriver would be compensated at time and one-halffor all work performed in excess of 45 hours perweek in any given workweek.Hemby, on behalf of the Company, stated inresponse that the Company desired to adhere to itspresent workday and workweek. The Unions statedthat this was unacceptable.The parties then discussed section 3, article XLI,and the Company took the position that, because ofwork of an employer on the sixth or seventh day ofany given workweek was voluntary, he should notbe compensated at the premium rates provided forin this section.No agreement was reached on thisand the parties next considered section 12, sub-paragraph (b), of this article. No agreement wasreached on this matter.During the course of this meeting,the term of theagreement was discussed. The Unions observed thatin view of the Company's wage proposals it was in-ferrable that the Company was requesting a 1-yearagreement.Hemby replied that this was an accurateevaluation and that the Company was proposing a1-year agreement.(9) The January 30meetingThe partiesmet againon the following day,January 30. As suggested by the Unions, the partiesagain discussed those items upon which agreementhad not been reached.Article I, section 2, relating to transfer of com-pany title and interest, was the first item discussedbut the position of neither party had changed. Thisitemwas passed and consideration was thendirected to article II dealing with the checkoff ofdues.The Company stated that there was nochange in its position concerning checkoff andWoodward stated, in substance, that the Companydid not favor deductions from employees' pay. TheUnions inquired if insurance and Christmas savingsTRUCKING CO.579and similar items were not already being deductedfrom the employees'paychecks.The Company an-swered that this was so and stated that this was thesource of the difficulty,in that state,Federal, andsocial security taxes,and the like, were alreadybeing deducted. No agreement was reached and theparties turned to consideration of section 1, sub-paragraph A and B, of article III. After discussionof these subparagraphs the parties agreed to them.They thenturned to discussion of article V dealingwith seniority rights.At an earlier meeting the Company hadrequested a separate seniority list for dispatchers.In response to this,the Unions at the January 30meeting offered,in essence,tomodify article V,section 9,to add the following language: "The posi-tion of dispatchers shall not be subject to bid. Thecompany shall have sole discretion in appointingthe dispatchers."This modification was agreed toas an addition to section 9, article V.In connection with this addition to section 9, theUnions proposed that the dispatcher be compen-sated at the same rate of pay as had been proposedby the Unions for city drivers.Hemby stated that hedid not think that the dispatcher could be coveredunder the wage and hour provisions of this agree-ment because they fell within the purview of theFederal wage and hour law. Further,the Companycontended that the dispatcher job contained at-tributes similar to that of office personnel andshould be compensated on the basis of a 40-hourweek. The Unions'representatives agreed to in-vestigate thematter and the issue was held inabeyance for future consideration.Section 1 of article VI dealing with the main-tenance standards was discussed.Woodward, onbehalf of the Company,stated that the area of dis-agreement seemed to resolve into a dispute as towhether or not the Company would continue itspractice of furnishing uniforms and rain gear. TheCompany took the position that these were mattersto be considered in conjunction with the total costof the money items contained in the Unions'proposal and accordingly this item was passed over.As the meeting progressed,the Company statedthat its position had not changed with respect tothose sections of the grievance and dispute articledealing with the concept of arbitration.No agree-ment was reached on this article.With respect to articleXXXIIIdealing with vaca-tions, the Company restated its offer of 1 week'svacation after 1 year of service; 2 weeks'vacationafter 3 years;3 weeks'vacation after 15 years; and4weeks'vacation after 20 years'service.TheUnions countered with the suggestion that theCompany modify its proposal so that 3 weeks' vaca-tion would be granted after 12 years' service. TheUnions stated that if the Company would modify itsproposal in this regard this would be presented tothemembership with recommendation for its ap-proval.However,no agreement was reached on this427-258 C-LT - 74 - 38 580DECISIONSOF NATIONALLABOR RELATIONS BOARDmatter at the meeting.Section 1 of the holiday article was thendiscussed and the position of neither party changed.The Company then raised certain questions per-taining tothe health and welfare article. Hembystated that the Company would like to compare theUnions' central states health and welfare plan andto determine whether the Company could devise acomparable plan. Hodge, on behalf of the Unions,stated that if the Company could do so he wouldpresent the plan to the membership. With this ob-servation the health and welfare article was passed.The Unions then reiterated their statement thatthey werewillingto withdraw their request for thecentral states southeastern pension fund and thatthe Unions would be willing to accept the Com-pany's profit-sharing plan. Hemby inquired howlong the profit-sharing plan would remain in effectand the Unions asserted that it would be for the lifeof the contract.The Unions then returned momentarily to adiscussion of the health and welfare article andrequested that the Company obtain cost figures forthe Company's plan both with and without depen-dent coverage. Hemby stated that the Companywould endeavor to do so.ArticleXLI, workday-workweek, was discussedand there was no change in the position of eitherparty with respect to sections 1, 2, 3, and 4. How-ever, section 7 of article XLI was discussed andagreed to as was section 8. The latter section wasadopted by the parties after certain clarifyingchangesin languagewere made.However, after discussion of sections 11 and12(b) of article XLI, the parties were unable toreach agreement and these were passed.During the meeting the parties discussed articleXLII with specific reference to the wage scaleproposal for local and maintenance employees, andthe effective date of September 15, 1968, con-tained in the Unions' wage proposal. In their discus-sions of this article the Unions were preparing aseparate wage scale for class A mechanics,class Bmechanics, and mechanics' helpers. Under theUnions' proposal, there would be no range ordistinction made within the classification to reflectlength of service. Hemby sought to clarify this, ob-serving that within the shop there were many dif-ferent pay scales based on job content and ability.The Company took the position that within eachjob category the scale should be graduated so that astarting employee who was inexperienced wouldnot receive top pay. The Unions responded that thejob classifications or categories with respect tomechanics and mechanics' helpers would have tobe worked out but that with respect to drivers thewage scale would be uniform throughout, re-gardless of length of service or experience. Hembyanswered that a new driver would not be familiarwith the Company's procedures and consequentlyshould not be started on a wage basis equal to thatof a driver who had been with the Company aperiod of time. Further exploratory discussion en-sued with respect to compensation of employeeswho were interchanged between warehouse anddriving duties. The Unions sought, in this connec-tion, to determine the practice of the Company incompensating new hires. The question was posedwhether the Company started dock employees atthe top pay level or at a lower level. The Companyanswered that dock employees were hired at thelowest graduated level and their scale increasedafter 6 months. The Unions reiterated that undertheir agreements the pay scale was uniform foreach classification covered therein. The Companyasked the Unions' representatives if they had anyagreements in existence with short-haul carriers.Hodge, speaking on behalf of the Unions, statedthat there was a contract with a contract carrier.This evolved into a discussion of the difference inthe operations of the various types of carriers. Thisdiscussion led to a consideration of the manner inwhich road drivers were compensated. In connec-tionwith this Hodge stated that the Unions had"quite a bit of work to do" to determine themanner in which road drivers and line-haul driverswere compensated. Hodge further stated in thisconnection that the membership of the Unionswould accept 15 cents an hour from September 15until the contract was agreed to and that uponagreement a new pay scale would go into effect.The Unions stated they would like to have apackage counterproposal at the next meeting andwould request that this proposal include one onwages and on all items upon which agreement hadnot been reached.ArticleXLIV was then discussed. This article,dealing with safety awards and bonuses, evoked thecomment from Hemby that the Company did notknow how the employees felt about this section.Hodge responded that the employees who benefitedfrom them were in favor of them. He observedfurther that the dock employees did not benefitfrom those awards and bonuses and those who didnot benefit did not like the concept. Woodwardasked Hodge if he knew of any company that gavebonuses to drivers and nondrivers alike. Hodgestated that he did but again asserted that dock em-ployees at the Company were dissatisfied with theawards' plan of the Company.The meeting of January 30 ended with the partiesagreeingtentatively tomeet in mid-February.Woodward agreed to contact Hodge to confirm themid-February date tentatively specified for themeeting.Woodward subsequently contacted Hodgeby telephone and a date of February 19 was set for STANDARDTRUCKING CO.the next meeting.However, after subsequent com-municationsbetween the parties the meeting oc-curred on February 26.32(10) The rescheduling of the mid-FebruarymeetingBy telegram dated February 17 the Companyrequested that the collective-bargainingmeetingscheduled to be held on February 19 be postponeduntil February 26 due to weather conditions.The following day, February 18, the Unionresponded by telegram as follows:TEAMSTERSLOCAL391AGREEDTOARESCHEDULINGOFNEGOTIATIONSFORWEDNESDAY, FEB. 26, 1969 AT 10 A.M.HOWEVER WE WOULD REQUEST THAT YOU COMEPREPAREDTO MAKE YOUR FINAL OFFER AT THISTIME WE WOULD REQUEST THAT 2 CONSECUTIVEDAYS BE SET UP FOR FEB. 26 AND 27 1969.Meetingswere held between the parties on Februa-ry 26 and 27.E(11) The meeting of February 26Woodward opened the February 26 meeting byintroducing an insurance agent for the purpose ofexplainingthe insurance aspects of the health andwelfare program which the Company had devised.The program as outlined at the meeting by theagent included life insurance, accidental death anddismemberment, out-of-work benefits, and hospitaland major medical coverage. The life insurancecoverage under the plan extended only to the em-ployee, but the employee and his dependents wereto be covered under the other features. A payrolldeduction in the amount of $3 per month was to bemade to finance the dependent coverage. Underthe proposed plan the olicy would provide for nocoordination of benef is as between it and anyotherinsurancecoveragewhich the employeemight have.The provisions of the program outlined at themeetingprovided for life insurance in the amountof $5,000; accidental death and dismembermentof $5,000; and out-of-work benefits in the amountof $60 per week to commence with the first day ofany accident and the sixth day of any illness to amaximumof 15 weeks, except in case of a femaleemployee who missed work due to pregnancy. Inthat event themaximumbenefit would extend for 6weeks.The program also provided for hospital roombenefits of $35 per day for a maximum of 31 days;azThe foregoingfindingsconcerning the occurrence at the meeting ofJanuary 30are based on a composite of the testimony of M 0 Hodge andJoseph WoodwardEach testified credibly concerning some discussionswhich the otherdid not touchon in his testimony.However,Ido credit thetestimonyof Joseph Woodwardto the effect that at theJanuary 30meetingHodge, on behalfof theUnions, againverballyproffered language whichwould modifythe existing proposals of articleXVIII pertainingto owner-operators Both Hodgeand Woodwardtestifiedcrediblythat this languagewas offered at the meeting of January29 andIconsider it most unlikely581miscellaneous hospital expenses to a maximum of$300; surgical benefits to a maximum of $300; aflat rate for a pregnancy and delivery of $200; andX-ray and laboratory expenses to a maximum of$50. The major medical provisions of-the proposedplan contained coverage up to $15,000 with a $100deductible feature for each 12-month period foreach individual covered by the plan.Afterthe presentationby theinsurance agent,the Unions posed several questions concerning theplan. Blevins inquired what contributions the em-ployeesmade toward the Company's present in-surance plan and was informed that an employeewith no dependents made no contribution but thatan employee with one dependent contributed $1.77per week while one with two or more dependentscontributed $2.59 per week. These were con-tributed by way of payroll deduction.Additionally, Blevins inquired how the proposedout-of-work benefits compared with the out-of-work benefits presently in effect at the Company.Woodward responded that an employee with lessthan 5 years' service would draw 60 percent of hissalary for 13 weeks; an employee with 5 or 10years' service would draw 75 percent of his salaryfor 13 weeks; and that an employee with 10 ormore years' service would draw full salary for 13weeks.Next was the discussion of the health and welfareproposal terminated by the Unions inquiring if thisplan represented the Company's counterproposal totheUnions' own proposal on this subject. TheCompany answered in the affirmative. The Unionsstated that they would take this plan under con-siderationalongwith other cost items in theUnions' counterproposal which was to be submittedat the meeting.In due course at the meeting the Company'scounterproposal was submitted to the Unions. Itwas a written document containing 30 pages and 45articles.After the document was distributed, theUnions suggested that the parties take an extendedlunch period to facilitate study of the proposal. Itwas agreed that the meeting would resume at 2p.m.When the parties assembled at 2 p.m., Blevins,acting as spokesman for the Unions, stated that theUnions had reviewed the Company's proposal andhad found that much of the language in theproposal with respect to those items upon whichagreement had been reached had been changed.Blevins asserted that he had understood that theCompany had been bargaining in good faith on theUnions' proposal but that, in his opinion, if thethat the Unions would again the following day advancethischange towhich the Company had voiced no specific objection Rather,the Com-pany had asked for time to consult owner-operators concerning this matterand it is most improbable that the Unions would broach the subject againthe following dayas 1 find upon the credited testimony of Joseph Woodward and otherevidence of record that severe weather conditions developed in the area ofthe Company's operations duringthe week of February 17 withconsequentdisruptions in dispatches and deliveries 582DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany was insisting upon the language con-tained in its counterproposal the Company was notbargaining in good faith.Woodward informed Blevins, who had not beenpresent at the previous meeting on January 30, thathe understood that Hodge's request had been thatthe Company present a package proposal. Wood-ward stated that this is what the Company had doneinpresenting the counterproposal before them.Blevins again asserted that he understood that theCompany had "no problem" with the provisions onwhich agreement had been reached and that thepartieswere in disagreement only on certainspecific items. Blevins further observed that he wasnot aware that the Company was now requestingthe parties to go back and "start all over again."The discussion of the parties concerning the vari-ance of the Company's proposal from that of theUnions' proposal led to a discussion of the payscale as set forth in the Company's proposal. Asthis discussion evolved, Blevins again asserted thatthe Unions had been bargaining in good faith andhad understood that the parties had reached agree-ment inareas other than economic. Blevins ob-served that the employees were "getting upsetbecause nothing had been settled" and he again as-serted that the Unions had been bargaining in goodfaith.As the discussions progressed,Woodward inopen meeting asked Hodge if he had not asked theCompany at the previousmeetingto present apackage proposal. Hodge answered in the affirma-tive and observed that there must have been somemisunderstanding on the part of the Company as towhat the Unions were requesting. Thereupon,Woodward added that the Company had been bar-gaining ingood faith and that the Company had un-derstood that the Unions wanted it to make a"package proposal." Blevins then suggested that theparties should go back to the original proposalmade by the Unions and try to reach agreement onsections that were still open. Barbee agreed withBlevins.Woodward requested a brief opportunityfor the Company to caucus and the caucus washeld.After the Company had completed its caucus itrequested that, because of disagreement within thecompany committee, the meeting be adjourneduntil the following morning. The Unions acceded tothe Company's request.However, before the parties departed, Woodwardstated that the Company was willing to put into ef-fect a 15-cent-per-hour wage increase at the Char-lotte and Greensboro terminals. Woodward statedthat the effective date of the increase would beFebruary 22. The Unions answered that the em-ployees felt strongly that the 15-cent-per-hour in-crease should be made retroactive to September15.There followed some discussion concerning3i The testimony of M 0 Hodge attributes to the Company a statementof willingness to accept the language of those items already agreed uponretroactivity.The Unions demanded retroactivitybut this matter was not resolved. The meetingthereupon terminated.(12) The February 27 meetingThe meeting commenced with Woodward advis-ing the Unions that the Company was willing tocontinue the discussions on the basis of the Unions'proposal and to endeavor to reach agreement onthose items which were still open.Woodwardstated, however, that the company representativeshad both the interest of the Company and those ofthe employees to consider and "could not rush intothe contract if both of these interests were notsatisfied." The parties then proceeded to considerthe open items contained in the Unions' originalproposal.34The parties then proceeded to a discussion of ar-ticle I, section 2, and article II. Blevins inquired ifsection 2, article I, was a "big issue" with the Com-pany and Woodward responded that it was impor-tant because it was potentially restrictive of theCompany's ability to transfer ownership or to effecta possiblemerger.Blevins responded that theUnions were in a position to offer to withdraw thatsection of article I if the Company would grant arti-cle II pertainingto the checkoff of dues. Woodwardresponded that the Company would take thismatter under consideration but further stated thatthe Company's position with respect to checkoffhad not changed.Woodward then inquired if the Unions wouldconsider extending the probationary period pro-vided for under section 4, article III, from 30 daysto 90 days for regular personnel and 60 days forshop employees. Blevins observed that this sectionhad already been agreed to but Woodward statedthat the Company needed some relief as to thelength of the probationary period. Blevins answeredthat if the Company would show some signs of giv-ing relief on other matters he felt that the Unionswould, in return, give some relief. There was nodisposition made of the Company's request.The parties then turned their attention to section6, article III, which pertained to the coverage underthe agreement of regular part-time employees. TheUnions offered some additional language which hadthe effect of excluding regular part-time employeesfrom the fringe benefits which would be included inany agreement reached. With the proffer of thisamendment, the section, as amended, was agreed toby the parties.ArticleVI, maintenance of standards, was nextconsidered.Woodward sought to elicit from theUnions an explanation of the items which this sec-tion was intended to encompass. Blevins answeredby inquiring what the Company was most con-cerned about.Woodward, in reply, specified theexcept for"some minor changes"Hodge testified that the "minor chan-ges" referred to were not specified by the Company STANDARD TRUCKING CO.583maintenanceof vending machines and applicationsof proceeds therefrom, and the continuation of theawards and safety pin programs. The Unions an-swered that the Company was expected to continueto furnish vending machines but that the dispositionof the profits of the machines was a companyprerogative.He stated further that, because theproceeds had been utilized for the benefit of em-ployees in previous years, this did not bind theCompany to a similar disposition of the profits inthe future.Moreover, the Unions informed Wood-ward that the awards and safety pin program was amatter for company decision and was not encom-passed within the section under consideration. Asthe discussion evolved it became clear that still atissuewas whether or not the Company wouldfurnish hand trucks to certain employees and wouldfurnish shop uniforms and rain gear. Woodwardstated that these matters would have to be con-sidered in conjunction with othereconomic items.However, Woodwardagain soughtto elicit from theUnions a specification of items covered by theproposal. This was not achieved and the discussionthen turned to article VII dealing with grievancesand disputes.When this article was reached, Blevins asked theCompany if it had a counterproposal with respectto arbitration.Woodward, speaking for the Com-pany, stated that the Company did not favor ar-bitration. Blevins responded that some form of ar-bitration would have to be included in the agree-ment or there could not be a no-strike, no-lockoutclause.Woodward responded that the Companystillhad "one more avenue" to explore before giv-ing the Unions a final answer on this matter. Wood-ward did not specify the nature of the other ap-proach the Company was considering. The partiesthen turned to a consideration of article XVIII deal-ing with owner-operators.When this article was reached, Blevins inquired ifthe Company had had the opportunity to consultwith the lease operatorsconcerningthemodifiedlanguagewhichhad been earlier offered withrespectto this provision. Woodward responded thathe had contacted all but one of the operators anddesired time to accomplish this. This item was thenpassed.35The subject of paid-fortime,articleXXXII, wasdiscussed.The parties reached agreement on thelanguage of section 1,contingent upon the resolu-tion of certainissuespertaining to the other sec-tions of article XXXII.With respect to section 2 of this article,call-intime,Woodward stated that there was no area ofsubstantial disagreementbut that the Companydesired to work out some dispatch rules.Blevins,speakingon behalf of the Unions, stated that theUnions would be happy to work out some mutuallyagreeable dispatch rules. With respect to the defini-tion of "sufficienttime" as used in the section, theCompany requested that the reference to 1 hour inthe provision be modified to specify 2 hours. Noagreementwas reached on this section and the con-sideration of the parties then turned to section 3,entitled "Run Around." There was no agreementreached on this section and the subject of layovers,included in section 4 of the article, was nextdiscussed.The Unions offered some modifying language tothis proposal designed, in essence, asa quid pro quofor company acceptance of the guarantee of 8hours' earning opportunity provided for in this sec-tion.Woodward stated that he saw no "large areaof disagreement" pertaining to this matter. How-ever, after consulting with the terminal managerswho were members of the bargaining committee,Woodward stated that the modification suggestedby the Unions might cause some problems at one ofthe Company's terminals and that, in light of this,he would like to investigate the implications of themodification proposed. This item was passed over.Section 5 of article XXXII dealing with break-downs and impassable highways was next discussed.Woodward made certain inquiries regarding the ap-plication of the Unions' proposal and conferredwith a member of his bargaining committee con-cerning any problems that this proposal mightcreate.While this consultation was in progressBlevins studied the Company's written counter-proposal on this matter and offered the Company'sproposal as a substitute for the Unions' proposalwith certain liberalizing modifications. The Com-pany agreed to the substitution.The article on vacations was next discussed. Withrespect to section 1 thereof, the Unions offered tomodify their proposal by extending to 18 years inlieu of 16 years employment period necessary toqualify for a 4-week vacation. The Company statedthat it would take this proposal under considera-tion.Section 6 of the vacation article was considerednext and the Unions offered an amendment to thatsection which had the effect of modifying the for-mula for the computation of vacation pay for roaddrivers. This section as amended was adopted.ArticleXXXIV, entitled "Holidays,"wasdiscussed next. The Unions offered an amendmentto their original proposal to the effect that, in thefirst year of the contract, the employee's birthdaywould be observed as a holiday in lieu of MemorialDay in Charlotte and Easter Monday at the Green-sboro terminal. This proposal was made upon con-dition that one additional holiday be granted duringthe last year of this agreement.Woodward"Joseph Woodward testified,in effect,that at this meeting Blevins of-fered some amending language to this provision and that he, in turn,requested time to consult the owner-operators concerning this I am con-vinced that Woodward was in error in placing this action as having oc-curred at the February 27 meeting Accordingly,the findings with respectto the discussionof art XVIIare based on the credited testimony of M 0Hodge 584DECISIONSOF NATIONALLABOR RELATIONS BOARDresponded that the Company would take thisproposal under consideration.Section2 of the vacation article was nextdiscussed and the Company stated that it desired tocontinue its present policy of paying straight timeto employees who were required to work on adesignated holiday. However, the Company offeredto augment this by the payment of an additional 1day's pay. The Unions proposed to modify their de-mand for double time on holidays to a request forcompensation at 1-1/2 times straight pay. TheCompany agreed to take this proposal under ad-visement.The articles on health and welfare and pensionfund were next considered. The Unions stated thatthey would agree to the Company's health and in-surance program as outlined at the previous meet-ing if, during the first year of the agreement, thecontributionof the employee for dependentcoverage be $2 instead of the $3 proposed; thatduring the second year of the agreement his con-tribution would be $1 per week; and during thethird year of the agreement the Company would as-sume the entire cost of dependent coverage. Addi-tionally, the Unions included as elements of thisoffer the requirement that the Company continueits sick leave pay based on the percentage that wasallowed under present practice; and that the Com-pany continue in effect its present profit-sharingplan. The proposal as outlined by Blevins also pro-vided that if this proposal was agreed to the Unionswould withdraw their request for the central stateshealth and welfare plan and for the central statespension plan. Woodward, speaking on behalf of theCompany, stated that the Company would take thisproposal under consideration.Article XLI, entitled "Workday-Workweek," wasnext discussed. The position of the Unions and theCompany with respect to the definition of a work-day and a workweek remained unchanged.At this meeting, section 12, subparagraph (b),was withdrawn by the Unions.The parties next discussed the subject of wages.Speaking on behalf of the Unions, Blevins proposedthat the Company pay 15 cents per hour to em-ployees for all hours worked between September15, 1968, and the effective date of the contract.Blevins further proposed that the Company grantan additional 15-cent increase in wages upon theeffective date of the agreement and that 15-cent-per-hour increases be granted in each of theremaining 2 years of the agreement.Further,with respect to wages, the Unionsproposed that the mileage compensation of line-haul drivers be at the rate of 10 cents per mile dur-ing the first year of the agreement, 10-1/2 cents permile during the second year, and 11 cents duringthe third year. The Unions' proposal also contained38 Joseph Woodward testified that as the meeting adjourned Blevins ob-served that the Unions had applied for strike benefits and further observedthe requirement that wild drivers be paid one-quarter cent per mile over and above that paid toline-haul drivers.No agreement was reached on the subject ofwages and the meeting adjourned with an agree-ment between the parties that the next meetingwould be held on March 13.31(13) The meeting of March 13The Unions opened the negotiations at this meet-ing by inquiring if the Company had any responseto its suggestion that article I, section 2, dealingwith transfer of company title and interest bewithdrawn in return for the grant of a checkoffprovision, as provided in article II. The Companyresponded that it would not accept this proposal atthis time and stated its objections to a checkoff ofdues.Woodward, speaking on behalf of the Com-pany,againstated the Company's position thatthere were already too many deductions from em-ployee paychecks and that such deductions had theeffect of causing employee dissatisfaction.Noagreementwas reached on these matters and theywere marked "hold."At this point in the meeting, Woodward, speak-ing on behalf of the Company, again mentioned theCompany's desire for a longer probationary periodthan that provided in article III, section 4. Blevins,speaking on behalf of the Unions, again stated thatthe parties had reached agreement on this provisionand again mentioned the Unions'willingness to giverelief on this item if the Company would do so onsome other items. The Company stated it wouldconsider the suggestion and the discussions turnedto article VI, maintenance of standards.In discussing this article, the Company sought tohave the items to be covered by this sectionspecified in detail. The parties were not successfulin this and the Company stated that because thiswas a "cost item" it would have to be consideredalong with any wage offer that the Company mightmake. The discussion then turned to article VIIdealing with grievances.The discussion of the grievance article centeredaround the Company's objection to binding arbitra-tion.Woodward,speakingon behalf of the Com-pany, inquired if there was some manner in whichthe agreement could be reopened if a contract werereached and a provision of the agreement provedunworkable. He stated that he was inexperienced incollective-bargainingmattersandwas seekingguidance.Blevins,speaking on behalf of theUnions, stated that it would not be impossible toreopen the agreement but that it would be quite ir-regular.This led to a discussion of approachesother than a binding arbitration provision andWoodward broached the concept of mutual agree-that while he did not want to "threaten the company"the negotiations had"dragged out " STANDARD TRUCKING CO.ment as an alternative grievance settlement ap-proach.In response,Blevins stated that if the Com-pany was suggesting a "mutually-agreeable arbitra-tion"concept that he thought the parties coulddraft some appropriate provision.They endeavoredto do so.For approximately the next hour, theparties worked on a draft of language.37The draftthat resulted from this effort read as follows:If no majority decision is reached by the com-mittee, then the matter may be submitted to animpartialarbiterby a mutual agreementbetween the company and the Local Unionwithin 10 days from the date of failure of thecommittee to reach a majority decision. If theparties cannot agree on arbitration,then eitherpartymay resort to any lawful economicrecourse,including the right to strike or tolock out,notwithstanding any provisions to thecontrary contained in this Agreement.Using the Unions'proposal as the reference point,itwas suggested that sections 6 and 7 of theUnions'proposal be deleted and that the draft lan-guage be substituted therefor.After the draft had been completed Blevinsinquired if the parties had agreement on this articleandWoodward answered that he thought thiswould"probably be the answer"but that the Com-pany desired to be given time to consider the newlanguage. The article was passed over.The subject of owner-operators,as contained inarticleXVIII,was next considered. In the discus-sion that transpired with respect to this provision,the Unions stated that in event of vacation or illnessthe owner could drive in place of his own employeedriver.Moreover, regarding this provision, theCompany again stated that it had not been able todiscuss with all of its owner-operators the provi-sions pertaining to the subject of owner-operatorswhich were before the parties.This article waspassed.Consideration then turned to article XXXII,paid-for time.With respect to section 1 thereof theCompany inquired as to the meaning of the terms"all time spent in the service of the Employer," andby "delay time."The Unions stated that a line-hauldriver would receive his straight hourly compensa-tion for delays and, in addition,would be paid 50cents for each trailer drop or each hookup. TheCompany responded that the 50-cent provision hadnot previously been mentioned by the Unions andthat a short-line carrier could not withstand thislevelof compensation.The Company quotedstatistical data contrasting the average freight bill oftheCompany with the average bill of long-linefreight companies and interline companies. Thedata revealed that the average freight bill of theCompany was substantially less than that of the" The testimony of M 0 Hodge is to the effect that both parties, work-ing in conjunction, contributed to the draft The testimony of JosephWoodward is to the effect that the draft was the product solely of the unionrepresentativesWhile I am convinced that the Unions' representatives by585other types of carriers compared. The Companyfurther stated that delays were an unavoidable at-tribute of the type of operation in which the Com-pany was involved. At this point the companyrepresentatives caucused.After the caucus had terminated the Unions of-fered a provision which would grant 30 minutes offree time, not to exceed 2 hours' total in anydriver's tour of duty, as an alternative to their exist-ing proposal. The Company stated that as this was acost item, it desired time in which to consider theproposal, and the discussion turned to section 4 ofthis article.With respect to this section Woodward statedthat the Company had not had sufficient opportuni-ty to consider the cost implications of the modifica-tions proposed in this section. Accordingly, theparties passed this item.The next article discussed was article XXXIIIdealing with vacations. The Company again stateditsproposal that it would offer I week s vacationafter 1 year's service; 2 weeks after 3 years' service;3 weeks after 15 years' service; and 4 weeks after20 years' service. The Unions inquired if this wasthe Company's final proposal on this matter and theCompany stated that it was at this time. The articlewas marked "hold."Article XXXIV, dealing with holidays, was nextconsidered.With respect to this article, the Com-pany stated that it was adhering to its proposal ofsix -paid holidays and that, under section 2 of theholiday article, it would offer a 6-hourminimumguaranteebut that it would compensate employeesworking a holiday only at regular straight-time pay,plus 1 day's pay. This article was also marked"hold."The health and welfare and pension fund articles,articlesXXXVII and XXXVIII, respectively, werenext discussed. The Company proposed adoption ofthe Company's insuranceplan as outlined at thepreviousmeeting. In response theretoBlevinsrequested the Company's answer to the Unions'proposal that employee contributions to the healthand welfare plan be phased out over the 3 years ofthe collective-bargaining agreement. The Companyresponded that it was its position at this time thatthe employees should continue to pay for depen-dent coverage. However, the Company stated thatitwould accept the Unions' proffer of thewithdrawal of the central states southeastern pen-sion fund. The Unions declined this and the articleswere passed over.ArticleXLI, workday-workweek, was the nextsubject of discussion between the parties. TheCompany stated its acceptance of the proposal thatthe workweek should consist of 5 consecutive days,but that it was the Company's proposal the work-reason of their greater experience in collective-bargaining methodologyand terminology made the major contribution,Ifind that the draft was aproduct of discussions and redrafting to which the company representa-tives made some contribution 586DECISIONSOF NATIONALLABOR RELATIONS BOARDday would consist of 9 consecutive hours and theworkweek should be comprised of 45 hours. TheCompany further stated that itwas itsposition thatovertime compensation for dock and warehouseemployees commence after 45 hours of work in anygivenworkweek.The position of each party was unchanged withrespect to section 5 pertaining to the use of over-time work in calculating the minimum guaranteefor regular employees.Article XLI was passed over and the article deal-ing with wages was next discussed.The Unions requested that the Company respondto their wage proposal. Woodward answered thatthe Company would grant a 15-cent-per-hour wageincreaseeffective on the date on which the agree-ment was signed.Woodward inquired if the Unionswould accept a lump sum payment to coverretroactive pay. There followed a caucus and afterthe caucus had terminated the Unions stated thatretroactive pay in the amount of $175.50 should begranted to each employee regularly employed bythe CompanysinceSeptember 15, 1968.Blevinsstated that this sum was calculated on the basis of15 cents per hour, based on a 45-hour weekbeginningSeptember 15, 1968. He calculated that26 weeks had passed since the wage increase wasgranted.In response, the Company proposed a payment inthe amount of $75 to cover retroactive pay for allemployees who had been on the payroll on a con-tinuousbasissinceSeptember 15, 1968. TheUnions responded that the Company had grantedSeptember 15 wageincreasesat other terminals fora "definite reason" and stated, in substance, thatthe Company should be willing to treat the em-ployees at the Charlotte and Greensboro terminalsin like manner.Woodward produced records whichhe stated, in substance, established that the wageincreases tnat had been granted were in keepingwith the pattern of past periodicwage increases.The Unions stated that the Company's wageproposalswould be presented to the employeesalong with all other company proposals and posi-tions.However, Blevins stated that he hoped thatfuture negotiatingmeetingswould not be under"additional pressure." In conjunction with thisstatement, he made reference to the possibility of astrike vote being taken.38The Company stated that its offer with respect tomileage rates for drivers remained the same.The parties then considered article XLV dealingwith the length of the agreement. The position ofthe parties on this proposal remained unchangedand the meeting ended at this point.3938The testimony of M 0 Hodge makes no reference to any statementsby the Unions that the Company's wage proposals would be presented tothe membership or to the possibility of a strike vote However, the recordreveals that,in point of fact,strike authorization was granted by the mem-bership of both locals a few days after the March 13 meeting In all of thecircumstances,I credit the testimony of Joseph Woodward with respect tothe mention of this potentiality at the March 13 meeting(14) The meeting of March 25At the commencement of the March 25 meetingthe Company submitted to the Unions a draft ofproposed language on the subject of grievances anddisputes. The language submitted read as follows:If the parties so agree, they may submit to ar-bitration any matter which they have been una-ble to resolve by means of the steps above pro-vided for. If and when it is agreed that thereshall be such an arbitration, the arrangementstherefore and the exact question or issue to besubmitted to arbitration shall be at the sametime determined and settled upon.The Unions accepted the Company's submissionand stated that the Unions would take into con-sideration the Company's proposal. There was nofurther discussion with respect to this matter at thispoint in the meeting.Thereafter Blevins stated that a strike vote hadbeen taken by the membership and Blevins in-formed the company representatives of the result ofthe vote. Woodward thereupon asked Blevins if theUnions were interested in bargaining or in striking.The parties then proceeded to a consideration ofthe proposals upon which no agreement had beenreached.The first articles considered were those relatingto transfer of company title and interest and tocheckoff of dues. The position of each of theparties remained the same and consideration thenturned to article IV, maintenance of standards.With respect to maintenance of standards Wood-ward acknowledged that the principal dispute per-tained to the obligation of the Company to furnishuniforms and rain gear, but Woodward stated thatthese were tied to the wage proposal and stated hisdesire to defer this item until decision had beenreached with respect to wages. As a consequencethe parties moved to a consideration of article VII,grievances and disputes.When this subject was reached, the Companysubmitted to the Unions a proposal which read asfollows:If a grievart" or grievances have not beensatisfactorily settled by the procedure providedfor in this Article, the Union shall have theright to strike with respect to the same, butonly upon the following conditions and subjectto the following limitations.If the Union desires to strike with respect tosuch grievance or grievances, then within thirty(30)days after Step 3 of the aforesaidgrievance procedure has been concluded, theUnion shall give written notice that it intends"Joseph Woodwardtestified that during his participation in the negotia-tions, CW Hemby, who, as found, was hospitalized because of an ac-cident following the February 27 meeting, had stated with respect to theCompany's preference for a I-year agreementthatas the Company was en-gaging in its first bargaining experience it desired a I-year agreement sothat"[it] would know what it had " STANDARD TRUCKING CO.587to strike with respect to such grievance orgrievances. At the expiration of sixty (60) daysfrom the giving of such written notice, andonly at the expiration of such period, theUnion may strike, and if it desires, also engageinlawfulpicketing,on account of thegrievance or grievances, as to which notice hasbeen given, but not for any other cause orreason.Once the Union has given notice of intentionto strike, it may not give another such noticeuntil the expiration of one hundred twenty(120) days from the date of the precedingnotice.Except for such striking or picketing as ishere provided for, the Union and the em-ployees shall adhere and conform to the provi-sions of the article of this Agreement, entitled"No Strikes-No Lockouts."In casethe Union chooses not to strike atthe end of a sixty (60) day notice period, asprovided for above, then the grievance orgrievances, as to which such notice of strikewas given, shall be considered as settled andended, and the same shall not thereafter be thesubject of any strike or other action prohibitedby the article of this Agreement, entitled "NoStrikes-No Lockouts."Further the proposal contained a provision that,except as above provided, there would be no "con-certed action of any nature which has as its purposeor effect the interruption of or interference with theCompany's operation." The Unions stated that theCompany's proposal was not acceptable to theUnions as a substitute for the language which hadbeen worked out on the matter of arbitration at theprevious meeting. Moreover, the Unions stated thatthe Company's proposal was not acceptable to theUnions as a means of final settlement of grievancesand disputes. Blevins stated, however, that theUnions would accept as a method of settling theissue with respect to arbitration the language whichhad been worked out at the previous meeting.Blevins inquired if the Company's proposals in-dicated their final position on the matter andWoodward stated that it was at this time.The articlerelatingto the owner-operators wasnext considered. The Unions inquired if the Com-pany had completed its consultation with all leaseoperators concerning the language previously sub-mitted concerning this issue. The Company statedthat it had but noted that there were a few modifi-cations which it desired to make in the draft. TheUnions agreed to the modifications suggestion bythe Company and during the bargaining session thepartieswent over the entire wording of theproposed section 1 and reached agreement withrespect to it.Paid-for timewas next considered and theUnions sought a statement of position from theCompany with respect to its most recent proposalon delaytime atthe terminals. The Company statedthat it did not now pay for terminal delays andwould not do so.Section 3, dealing with run-around time, wasdiscussed and it was the consensus of the partiesthat agreement could be reached on this itemproviding dispatch rules could be worked out.There followed some further discussion withrespect to section 4 pertaining to layovers and theCompany stated that it had checked out theproblem deriving from proposed amendments of-fered by the Unions with respect to layovers andcould not agree to amendedlanguage.As a consequence of the agreement entered intoon section 4, article XXXII, drivers wereguaran-teed an 8-hour earning opportunity at his hourlyrate of pay. Under the Company's existingpracticethere existed no earning opportunity based onhourly pay in the event of layover and the driver'sprotection in this circumstance derived from the1,500-mile-per-week guarantee accorded him bythe Company.Article XXXIII relating to vacation was next con-sidered.The positions of the respective partiesremained unchanged and they then moved on tothe subject of holidays. Each of the parties adheredto its previous position regarding this matter and noagreement was reached.Article XXXVII dealing with health and welfarewas then discussed. The Company again outlined itsproposal relating to hospitalization, sick pay, salarycontinuation, and dependent coverage. It urgedthat its proposal with respect to these matters beaccepted.However, the Unions stated that theirposition had not changed with respect to the healthand welfare proposal and this matter was passed.Workday-workweek was next considered and theCompany stated that its position with respect to thisprovision had not changed. Blevins inquired if theCompany was stating its final position on this issueand Woodward stated that it was at this time. Theparties then moved to a consideration of wages.The Unions asked if the Company had a counter-proposal with respect to wages and Woodward,speaking on behalf of the Company, stated that theCompany was offering a 15-cent-per-hour increasefor all hourly paid employees, effective on the dateof the signing of the agreement; one-half-cent-per-mile increase for road drivers and wild drivers; andthat it would not propose $100 lump sum paymentin lieu of a 15-cent-per-hour retroactive pay in-crease requested by the Unions for Charlotte andGreensboro terminals' personnel.The Unions reiterated their demand for 26 weeksof retroactive pay at the rate of 15 cents per hourfor each employee at the two terminals. No agree-ment was reached on the matter of wages and thediscussion turned to the subject of safety awards.There was no agreement andl the parties next con-sidered the length of the agreement.The Company stated that it was still proposing a 588DECISIONSOF NATIONALLABOR RELATIONS BOARD1-year agreement.At this point in the meeting the Unions requestedtime for a caucus. The Unions caucused privatelyand after the union personnel had returned to themeetingroom Blevins stated that the Company'sproposal on arbitration was not acceptable. He thenread a written statement to the Company which hadbeen prepared by the Unions' negotiating personnelduring the caucus. In substance, the statement wasto the effect that the Unions saw no need at thistime to schedule a furthermeeting inthat theparties had made little progress in the meetingwhich was then transpiring and in the meeting thathad taken place theretofore. The statement addi-tionally asserted the Unions' readiness to meet atany time that the Company would be "in a positionto show some movement." Thereupon Woodwardrequested thatBlevinsread the statement again andBlevinsdid so.Woodward answered that in hisopinion the parties had made progress. However,Blevinsreplied that there had been "very little"progressin the recentmeetingsand that the at-titude of the Company in the last few bargainingsessionshad indicated to him that the Companywas not makingan effort to reach an agreement.Woodward answered that the Company was "sor-ry" that the Unions felt that way and the meetingadjourned.(15) The Company's April 1 letterBy letter dated April 1, the Company by letter in-formed the Unions of its desire to put into effect forunit employees a 15-cent-per-hour wage increaseand the health and welfare plan as offered atnegotiations. In pertinent part the letter also read asfollows:As you realize the 15 cent per hour wage in-crease is already in effect for the employees atour Terminals which are not represented byyour Union. The improved insurance benefitsand coverage itemized above, we plan to putinto effect, for the employees at the Terminalsnot represented by your Union, on May 1.Itseems to us that the employees at theCharlotte and Greensboro Terminals deservethiswage increase and these improved in-surance benefits and coverages, and we wouldlike to go ahead and make these effective forthe employees at these two Terminals.These matters have been fully discussed andbargained between us.We do not know ofanything further to be discussed on these sub-jects. Unless we hear from you to the contraryright away, we will go ahead and put the 15centper hour wage increase into effectbeginning with Monday, April 7. The earliestwe can get the improved insurance benefitsand coverages into effect will be May 1, but wewill likewise plan to do this unless we hearfrom you to the contrary.Our taking these steps will, of course, bewithout prejudice to your continuing to bar-gain, if you wish, for further wage increasesand further improvements in insurance benefitsand coverages - as on all other matters in-volved in our present negotiations.By telegram dated April 3 the Unions informedthe Company that they considered the Company'sproposal to constitute an unfair labor practice andto constitute further proof of the Company's inten-tion to undermine employees' support of theUnions and the Company's continued bad-faith bar-gaining.The telegram contained a demand for "im-mediate and continuous negotiations to begin onApril 4, 1969." The Unions requested an im-mediate reply.By reply telegram dated April 3 the Companystated its willingness to negotiate further with theUnions concerning matters dealt within its letter ofApril 1 and all other matters. It suggested that ameeting beheld on April 9. The Company stated.however, its doubt that continuousnegotiationswere either "practicable or possible."The Unions responded by telegram dated April 4to the effect that the April9 meetingdate was ac-ceptable to them.(16) The meeting of April 9As a result of the telegraphic exchanges betweenthe parties, they met in collective-bargaining ses-sion on April 9. In attendance at the meeting was arepresentative of the Federal Mediation and Con-ciliationService.Themeeting commenced byWoodward stating that the Company desired to putinto effect the 15-cent-per-hour wage increase andthe insurance plan outlined in the Company's letterof April 1.40 Woodward stated that May I would bethe anniversary date of the plan.Blevins stated that the Unions were opposed tothe Company's proposed action and stated that itwould constitute an unfair labor practice.For the benefit of the mediator the parties thenlisted the items upon which agreement had notbeen reached. They were: transfer of company titleand interest; checkoff of dues; maintenance of stan-dards; grievances and disputes; paid-for time; vaca-tions; holidays; health and welfare; workday-work-week; wages; milegage and hourly rates for roaddrivers; safety awards and/or bonus; and termina-tion of the agreement.Itwas then suggested that each of the partiesselect the four items which it considered most im-portant in terms of reaching agreement. During thecourse of the meeting that followed the Unions'As ofthe close of the instant hearing no 1969 wage increase had beengranted employees at other terminals and the health and welfare plan hadnot been instituted STANDARD TRUCKING CO.589designated wages, which included paid-for time;mileage and hourly rates; health and welfare;grievances and disputes; and checkoff. The Com-pany listed wages; insurance; workday-workweek;and paid-for time.In designating for the benefit of the mediator theitems that remained open, Woodward, on behalf ofthe Company, stated in summary form the positionof the Company on each of these items as it hadbeen articulated at previous meetings. During theday'smeeting the mediator met separately witheach of the parties. The separate discussionbetween the Company and the mediator lasted forapproximately 40 minutes.During the course of the day's session bothWoodward and Blevins stated their conviction thatprogress could be made on the items still open.At the close of the meeting it was agreed that theFederal mediator would set the date for the nextmeeting.Woodward stated that the Companywould have its final proposal on open items readyby April 11. The meeting ended with agreementthat the Company would contact the Federalmediator and he would then set a date for the nextmeeting.(17) The April 18 meetingThe parties next met on April 18. Present at themeeting was the Federal mediator who had ar-ranged the meeting.The mediator commenced the meeting by askingthe parties to state their respective positions con-cerning the items that were still open. The Unionsresponded by stating that their position had notchanged with respect to any of the items. Wood-ward responded on behalf of the Company. He out-lined the Company's position with respect to eachof the openitems.In essence, the position of theCompany as stated by Woodward at this meetingreflected the position the Company had taken withrespect to each of the items when they were lastdiscussed in negotiations between the parties.With respect to the health and welfare article,Woodward stated that the Company was preparedto put the new hospitalization insurance proposal ineffect on May 1 and desired to incorporate the sickpay plan in accordance with the formula lastpresented by the Company. He stated that theCompany would continue its present salary con-tinuationplan to which the employee made con-tributions.With respect to safety awards and/or bonuses,theCompany stated that it would present theawards for calendar year 1968 but would discon-tinue the awards thereafter in light of the fact thatallemployees did not benefit from the awards.Woodward stated the Company would continue thepresentation of safety pins and would consider anew award plan if one covering all employees couldbe devised.With respect to maintenance of standards,Woodward sought to have defined all items whichwould be encompassed within this article. Barbeestated that the parties would be "sitting around thetableallday" endeavoring to list everythingcovered.AfterWoodward had completed the Company'ssummary of position, the mediator inquired if theUnions desired time to formulate their response.Blevins stated that he did not need time because hecould not take the Company's offer back to hismembership and recommend its approval. Barbeeindicated his concurrence with Blevins. Thereuponthe mediator requested the company committee toleave the meeting room to facilitate a caucusbetween the union representatives and himself. TheUnions then caucused with the mediator.After the caucus had ended the Companyreturned to the conference room and Blevins statedthat the Company's proposal was not acceptablebut that the Unions would be available for furthermeetings.Barbee agreed. Woodward stated that theCompany also would be available for furthermeetingsand the meeting ended at this point.(18) The April22 strikeThe evening of March 16 the members of Locals71 and 391 met in separate meetings at theirrespective meeting halls in Charlotte and Greens-boro. The meeting of Local 71 was attended by129 members and 52 members attended the meet-ing of Local 391. The meeting of Local 71 waspresided over by W. C. Barbee, president of the Lo-cal, and that of Local 391 was under the directionof BruceBlevins, secretary-treasurer.At their respective meetings Barbee and Blevinsdiscussed with the employees the progress of col-lective-bargaining negotiations. At the meeting ofLocal 391 M. O. Hodge gave a detailed descriptionof the bargaining positions of the parties withrespect to each of the articles contained in theUnions' proposal. A similar extensive explanationwas undertaken at the meeting of Local 71 by Bar-bee. At each of themeetingsthere was considera-ble discussion from the floor concerning the collec-tive-bargaining negotiations. In due course, at theseparate meetings, both Barbee and Blevins statedto the membership that, in substance, in theiropinion the Company was not negotiating in goodfaith and had no intention of executing a collective-bargaining agreement. At each of the meetings ac-ceptance of the Company's proposal was put to avote and was overwhelmingly defeated. Thereafter,at each of the meetings a strike authorization votewas taken and it carried by a wide majority.On April 22 picket lines were established at theCharlotteandGreensboro terminals.Picketspatrolled and carried picket signs with the legend:"Standard unfair to its employees on strike Team-sters Locals 71 and 391." 590DECISIONSOF NATIONALLABOR RELATIONS BOARD(19) The telegram concerning wagesOn April 23 the Company sent the following tele-gram to the Unions:ON APRIL ONE WE WROTE YOU STATING OURWILLINGNESS AND DESIRE TO GO AHEAD AND PUTA 15 CENT PER HOUR WAGE INCREASE INTOEFFECTATCHARLOTTEANDGREENSBOROTERMINALS, WE POINTED OUT THAT THE MATTERHAD BEEN FULLY DISCUSSED AND BARGAINEDBETWEEN US. NEVERTHELESS YOU OBJECTED TOOUR PUTTING THE INCREASE INTO EFFECT ANDWE REFRAINED FROM DOING SO SINCE THEN WEHAVE HAD TWO MEETINGS IN WHICH THIS SUB-JECTHAS BEEN FURTHER BARGAINED ANDDISCUSSEDYOU DO NOT SEEM TO HAVEANYTHING FURTHER TO SAY OR SUGGEST ON THISSUBJECT. NEITHER DO WE. THEREFORE FOR THEREASON PREVIOUSLY EMPHASIZED WE WILLPROCEED TO GO AHEAD AND PUT THIS WAGEINCREASE INTO EFFECT THIS IS OF COURSEWITHOUTPREJUDICETOOURFURTHERBARGAINING ON ADDITIONAL WAGE INCREASE ASON ALL OTHER MATTERS(20) The May 20 meetingThe next meeting was held at the offices of theFederal Mediation and Conciliation Service on May20. The parties gathered in the morning but met inseparate offices. The mediator met first with theunions' negotiators who indicated a desire to modi-fy some of their proposals. Time was alloted to theUnions to accomplish this task and no negotiationsbetween the parties transpired during the morning.The first meeting between the parties occurredafter the lunch hour and during the afternoon.At the outset of the joint meeting, Woodward,responding to a question by Blevins, stated that theCompany had no new position to present on any ofthe open items. Blevins stated that the Unions didhave a new offer to make concerning these issues.Then, in open meeting, Blevins read to the com-pany representatives the Unions' new proposalsstating that they were being offered as a "package."The Unions' proposal, as read by Blevins, was tothe effect that the Unions would withdraw theirrequest for transfer of company title and interest;their position with respect to checkoff remainedunchanged; the only unresolved issue under themaintenanceof standards proposal related touniforms and rain gear; with respect to arbitrationthe Unions would accept the language worked outby the parties in prior negotiations; 1 hour of ter-minaldelay could be incurred without cost to theCompany provided no work was performed duringthe delay but that drivers would be compensated attheir hourly rate for all time worked; the Unionswould accept the Company's vacation proposal; theUnions would accept the six holidays that the Com-pany was presently observing provided that one ad-ditional holiday would be added in the third or finalyear of the agreement; compensation on holidayswould be at one and one-half times the hourly rate,with the Unions abstaining from the guarantee fortheminimumnumber of hours worked on aholiday; the Unions would accept the Company'shealth and welfare plan and out-of-work benefits asproposed by the Company at the meeting of April18,provided employee contribution for benefitcoverage be reduced to $1.50 per week for the lifeof the contract; the Unions would agree to a 9-hourday and 45-hour workweek, with overtime compen-sation after 9 hours in any 1 day or 45 hours in anyIweek for all hourly paid employees; all timeworked by hourly rated on the sixth or seventh daywould be compensated at one and one-half timesstraight-time rate; if the Company accepted section11, article XLI, the workday-workweek provision,dealingwithminimum weekly guarantees, theUnions would assure the Company against any"problem" as far as peddle runs were concerned;with respect to wages, the Unions would accept aflat sum of $200 for all employees who had beenemployed at the Charlotte and Greensboro ter-minals at the time the wage increase was placed ineffect at other terminals; with respect to employeesemployed since September 15, 1968, a flat rate of$6 per week for all weeks they had worked wouldbe accepted in lieu of retroactive compensation;the Company would increase wages 30 cents perhour effective with the date of the contract for thefirst year of the agreement; in the second year ofthe agreement wages would be increased an addi-tional 15 cents and in the third year of the agree-ment an additional 10 cents; the mileage rate forline drivers be 9-3/4 cents per mile the first year,10-1/4 cents per mile the second year, and 10-3/4cents per mile the third year; the mileage rate forwild drivers be 10 cents per mile the first year, 10-1/2 cents per mile the second year, and 11 centsper mile the third year; hourly rates for drivers be$3.25 per hour the first year, $3.40 per hour thesecond year, and $3.50 per hour the third year; theUnions would draw their proposal for safety awardsand bonuses; and the contract be for a 3-year term.After Blevins had completed his presentation ofthe Unions' proposals he inquired if the Companywere willingto accept them. Woodward requestedthat the Company be allowed some additional timeto consider the proposals, whereupon Blevins statedthat the Unions desired to negotiate and requestedthat the Company do the same. Blevins requestedthat the parties meet the following day in an effortto resolvethe issuesthat confronted them.Blevinsinquired if Woodward had authority to negotiate onbehalf of the Company and Woodward assuredBlevinsthat he did. However he reiterated hisdesire to further study the proposals of the Unions.Blevins again requested that the partiesmeet againthe following day and Woodward replied that itwould be impossible for the committee to meet andasserted that the Company would be in touch with STANDARD TRUCKING CO.591either Blevins or the mediator to set a date for thenext meeting. The meeting ended at this point.41(21) The meeting of May 27At the outset of this meeting, Blevins inquired ifthe Company would state its position with respectto the Unions' proposals presented at the previousmeeting.Woodward responded by restating theCompany's position with respect to each open itemand by asserting that, as the Unions' proposals hadbeen presented as a package proposal, the Com-pany could not accept it "as such at this time."Blevins stated that the Unions had been dealing ingood faith and requested that the Company show asimilar good faith in negotiations by considering theUnions' proposals and showing "movement" by giv-ing a counterproposal on any open item. Wood-ward responded that the Company had no counter-proposal.42Blevins charged the Company withnegotiating in "bad faith' and called the attentionof the Company to the fact that unfair labor prac-tice charges had been filed with the Board. Themeeting ended on this note with both Woodwardand the Unions' representatives offering to meetagain if there was a change in the position of eitherparty.There had been no subsequent collective-bar-gaining negotiations and no exchange of proposalsor counterproposals.C. Analysis and SummaryThe Unions' effort to consummate their initialcollective-bargaining agreement with the Companyon behalf of the employee complements at theCharlotte and Greensboro terminals began on Oc-tober 15. At that meeting, for the first time, theCompany was presented with the national and bi-state agreements in effect in a segment of thetrucking industry represented by the Teamsters.While a degree of sophistication in labor relationscontractual matters may reasonably be imputed toC.W. Hemby, deriving from his long managerialexperience in the trucking industry, Joseph, Wood-ward, and the respective terminal managers, R. H.McKinney, and George Phillips, were not ex-perienced negotiators. Thus, the meetings of Oc-tober 15 and 31 were exploratory meetings. TheUnions tested the receptivity of the Company to thenational agreements, as applied to the Company'soperations, and the Company sought explanationsas to the meaning, scope, and impact of certainprovisions of the national agreement. From the firsttwo meetings certain principal guidelines emerged.By reason of the short-haul nature and limited geo-graphic area of the Company's operations, theCompany declared the national agreement inap-propriate as instruments for controlling the laborrelations of the Company and the Unions; the Com-pany articulated its opposition to a limitation uponits freedom to transfer company title and interest;seniority and its application in job bidding, trans-fersetc..was disclosed as being a principal con-cern of the parties; the -Unions announced tneirdesire for an agreement of 3 years' duration; and aproposal applicable to the Company's operationswas to be prepared and submitted by the Unions.Thus, it was at the third meeting of November 19that attention turned to specific Unions' proposals,reduced towriting inone comprehensive docu-ment.The proposal submitted by the Unions at thethirdmeeting wascomprised of 45 separate articlesand numerous sections and subsections. The 15meetingswhich followed were, for the most part,devoted to a consideration of the Unions' proposalunder an agreed-to procedure whereby each sec-tion and article was considered separately.By the end of the fourth meeting, which trans-pired on November 20, the preamble and 22 arti-cles of the Unions' proposal had been agreed tointotoand witha minimumof discussion. These dealtwith the following subjects:Protection of rightsBondsPassengersCompensation claimsMilitary clauseEquipment, accidents, reportsPosting of agreementUnion cooperationUnion activitiesSeparation of employmentInspection privilegesSeparability and savings clauseTimesheets and timeclocksEmergency reopeningPiggy-back, barge, etc.Employees bailLeave of absenceDischarge, suspension, or other disciplinary ac-tionExamination and identification feesPay periodFuneral leaveJury dutyInaddition, by the end of the November 20meeting, the parties had reached agreement on 16separate sections encompassed within 10 separate" M 0 Hodge testified that in response to Blevins'inquiry as to theCompany's position on the disputed issues, Woodward stated that theCompany's"position had not changed since April 18, 1969 " I do notcredit Hodge in this regard but find,rather,thatWoodward stated merelythat the company committee desired time in which to study the Unions'proposals It is most unlikely that after being presented with the Unions'proposals Woodward would have, in one breath,stated an adamant posi-tion on the part of the Company, and in the next breath articulated arequest for time in which to consider the Unions'proposals°R I credit the testimony of M 0 Hodge to the effect that after the Com-pany rejected the Unions'package proposal, Blevins invited counter-proposals on any open item or items Woodward testified that at this pointin the meeting there was discussion but he could not recall its content 592DECISIONSOF NATIONALLABOR RELATIONS BOARDarticlesother than those described above, uponwhich the parties had not been able to reach totalagreement.The sections agreed to by the end of thefourthmeeting included the following subjectmatter:The standard recognition clause;extensionto the Unions of equal opportunity to provide suita-bleapplicants for employment;acceptance ofseniority as a prevailing practice;a delineation ofthose employee actions which would terminate theaccrual of seniority;application of seniority in theeventof the Company'sabsorption of or mergerwith another common carrier; protection of wageminimums in the event of absorption or merger;preclusion of direct contracts between the Com-pany and employees;protection of Unions'bargain-ing rights over rates of compensation for work per-formed in connection with new equipment oroperations not covered by the agreement;commit-ment to use grievance procedures of the agreementas a precondition to strikes,lockouts,or other legalproceedings;definition of Unions'responsibility forthe acts of their authorized agents;a limitationupon the Unions'legal liability in the event ofunauthorized strikes, slowdowns, walkouts, etc.;discharge and disciplinary rights of the Company inthe event of the aforesaid employee unauthorizedactions; apicketline protection clause; a hot cargoclause; a struck goods clause;a proscription uponmandatory purchase of certain specified equipmentas a condition of employment;physical and sanitarystandards for company-furnished lodging;and com-pensation in lieu of company-furnished lodging.In the course of the five meetings that followed,through bargaining table discussions,the partiesrefined their respective positions on some issues,remained essentially adamant on others, andreached accord on many. Thus, after completion oftheJanuary 30bargainingsession-theninthbetween the parties and the seventh at whichdiscussion and consideration had centered aroundthecomprehensivewrittenproposalof theUnions-the parties hadfailedto reach agreementin the following principalbargaining areas:Transferof company title or interest;checkoff of dues;maintenanceof standards; arbitration;owner-operators;compensation for delays under the arti-cle dealing with paid-for time;vacations;holidays;health and welfare;pension fund;workday-work-week;wages(local and maintenance);mileage andhourly rates for road drivers; safety awards and/orbonuses;and termination of the agreement.Additionally, at the conclusion of the January 30meeting there remained unresolved subsidiary is-sues related,to be certain,to the principal issueswhich still separated the parties,but susceptible,nonetheless,of separate consideration and resolu-tion. Thus, still open at the end of the January 30meeting were provisions relating to the coverageunder theagreementof part-time employees andextension of fringe benefits to them;the right of therespective parties to the contract to resort to "law-ful economic recourse"in the event of their inabili-ty to reach agreement with respect to the subject ofworkweek reduction under the maintenance ofstandards article;call-in time,runaround time,layovers,breakdowns,and impassable highways aselements of paid-for time;a formula for computingroad drivers'vacaction and holiday pay; and premi-um pay for casual employees.During the four meetings that followed,February26 and 27 and March 13 and 25, respectively, theparties reached agreement on the coverage of part-time employees under the agreement;pay forlayovers and delays resulting from breakdowns andimpassable highways under the paid-for time article;a formula for computing vacation pay for roaddrivers; and terms of an owner-operator article.They achieved final agreement on no other issueduring this series of meetings;and the Company'sposition with respect to most of the unresolved is-sues remained unchanged.However, the Company,at the February 26 meeting,proposed a com-prehensive health and welfare proposal containinglife insurance,accident,out-of-work,hospitaliza-tion, surgical, and major medical coverage andbenefits;stated its willingness to make immediatelyeffective a 15-cent-per-hour wage increase for allhourly rated employees at the Charlotte and Greens-boro terminals;and indicated acceptance of thecall-in time article,conditioned upon fashioning ofdispatch rules.At the February 27 meeting, theCompany modified its position with respect to com-pensatingemployees for work performed onholidays by augmenting its offer of straight-timecompensation with an offer of 1 day's additionalpay. Further,at the March 13 meeting the Com-pany abandoned its objection to all forms of ar-bitration and asserted its desire to explore the con-cept of"mutually binding arbitration."At theMarch 13 meeting also the Company accepted, inprincipal, the Unions'demand for retroactive payincreases for hourly rated employees at the Char-lotte and Greensboro terminals.Then,at the March25 meeting the Company offered a proposal dealingwith arbitration and a modified pay proposal cover-ing hourly rated employees and drivers.No furtheragreement was reached on substantive issues at thesubsequent April 9 or 18 meetings. Thus,on April22,when picket lines were established and thestrike commenced, principal bargaining issues stillunresolved related to transfer ofgcompany title orinterest;checkoff of dues;maintenance of stand-ards;arbitration;compensation for delays underthe article dealing with paid-for time;vacations;holidays; health and welfare; pension fund; work-day-workweek;wages(localandmaintenance);mileage and hourly rates for road drivers;safetyawards and/or bonuses;and termination of theagreement.The record fully supports the General Counsel tothe effect that throughout the negotiations the posi-tion of the Company continued unchanged withrespect to the issues of transfer of company titleand interest,checkoff of dues,and termination of STANDARD TRUCKING CO.593the agreement. It remained essentially fixed also onthe workweekissue.While the Company took in-itiatives in endeavoring to distill proposals more ex-plicit than those of the Unions on the subjects ofmaintenance of standards and safety awards andbonuses, the Company's position at the close ofnegotiations was not discernibly different on theselatter two issues than at the beginning. In discussingtheUnions' vacation and holiday proposals, theCompany revealed a flexibility with respect to re-lated questions of eligibility and formula for com-putation of compensation, and at the meeting ofJanuary 29 countered with a proposal for 4 weeks'vacation after 20 years' service. This was a depar-ture fromexistingcompany vacation allowances.Throughout the negotiations the Company adheredto its preference for sx paid holidays. The paid-fortime article was one extensively discussed and onetowhich the Company gave tentative approval.However, resolution of this issue was renderedmore precarious by the Unions' insistence, ex-plicitlymanifestedfor the firsttime attheMarch13meeting, upon compensation for driver delaysand for trailer hookups and drops. No materialprogress was made on this issue after the March 13meeting.To the Unions' proposals on arbitration, healthand welfare,pension funds,wages (local and main-tenance),and mileageand hour rates for drivers,the Company responded with counterproposals ofitsown.While the Company's counterproposal onarbitration is attacked as revealing company badfaith, the General Counsel makes no contentionthat the content or substance of the other companycounterproposals on health and welfare and onwages were so vapid or lacking in substance as tobe further indicative of bad faith.The General Counsel contends, in substance, theunlawful nature of the Company's approach to itsbargaining obligations became clearly discernible atthe point of the February 26 meeting-the 10thbetween the parties-at which time the Companyclearly disclosed its technique of adhering tena-ciously to the "status quo" on key issues such as ar-bitration,wages, checkoff, no-strike clause, thelength of the agreement, vacations, and holidayswhile approving proposals inconsequential, or rela-tively so, in their impact. Moreover, the GeneralCounsel attacks the Company's wage proposal, itsarbitration proposal, and its acceptance ofthe call-in time article subject to effectuation of dispatchrules as strategems dissembling in nature and tacti-cally designed to undermine the Unions.However, the Company contends, in substance,that it at all times bargained in good faith and that,contrary to the General Counsel, during the courseof the first 10 meetings, and thereafter, the Com-pany in good faith adopted proposals of the Unions,many of which modified existing company practiceandconstitutedstricturesuponmanagerialfreedom.The record supports the Company's contentionthat during the course of negotiations the Companyaccepted the following union proposals which hadthe effect of limiting managerial freedom and modi-fying existing company practice: Interchange ofdrivers; use of supervisors in performance of unitwork; probationary period; hourly rates for part-time employees; separate seniority lists for main-tenance and driving personnel; annual bidding ofruns; reporting period in the recall of laid-off em-ployees; wage rate determination for operators ofnew equipment; hot cargo, struck goods, and picketlineprotection; 90-day qualification period forbonding; payment of dischargees; leave of absence;formula for computing vacation entitlement; prorata vacation pay for employees terminated prior to1year's employment; formula for computing roaddrivers' vacation pay; compensation of employeesassigned to work tasks other than their own; 4-hourwork guarantee for called-back employees; em-ployee job-following rights in the event of transferof operations or opening of a new terminal; and an8-hour earning opportunity at hourly rate for roaddrivers in lieu of their weekly mileage guarantee.The impact in terms of cost or limitations uponmanagerial freedom, or both, was with respect tosome of these items discernibly slight. Thus, withrespect to the interchange of drivers, the use of su-pervisors in the performance of unit work, and thepayment of dischargees, the parties reached a sideagreement not spelled out in the contractual lan-guage upon which they reached a meeting of theminds, which went far in minimizing their stric-tures. Further, the immediate impact of the provi-sions governing the wage rate determinations foroperators of new equipment introduced into theCompany's operation and the keeping of separateseniority lists for maintenance and driving person-nelwas slight.While the 90-day qualificationperiod for bonding extended the time increment al-lowed under existing company practice, thus in-creasing to a degree the interim risks to the Com-pany in employing an unbonded employee, protec-tion against the employment of untrustworthy per-sonnel was still accorded the Company by the man-datory bonding provision ultimately adopted.However, other items, such as the requirementfor the annual bidding of runs; wage guarantees tocalled-back employees; formulas for the computa-tion of employee compensation in the event of in-terchange or for vacation entitlement and qualifica-tion; and the recognition of employee job-followingrights in the event of transfer of operations or open-ing of new terminal were matters which had signifi-cant discernible and immediate cost and opera-tional impact upon the Company. Further, what-ever the individual effect, either immediate orpotential, of any of the aforesaid agreed-to items,the total cumulative impact was both predictableand substantial.However, the Company'swillingnessto reachagreement on these items,as well as on items which 594DECISIONSOF NATIONALLABOR RELATIONS BOARDwrought no change in company practice, must beevaluated in light of the General Counsel's conten-tion that this apparent willingness to reach accordon contractual proposals was merely windowdressing for the Company's predetermination tofrustrate the achievement of a meaningful collec-tive-bargaining agreement by refusing to agree toterms of fundamental importance to the Unions andto unit employees.D. Conclusions1.Supervisory pronouncements and statementsIt is the theory of the General Counsel that theRespondent entered negotiations with a fixed deter-mination not to reach an agreement with theUnions. In this regard, the General Counsel con-tends that the Respondent failed to accept theresults of the elections held in the fall of 1968which led to the certification of the Unions andafter the elections "aggressively continued to cam-paign" against the Unions "in order to destroy[them]."The background evidence of record reveals op-positionon the part of the Company to theunionization of its Greensboro and Charlotte ter-minals.But the preelection correspondence, in-troduced into evidence by the Charging Party, isnot alone sufficient to establish a fixed determina-tion on the part of the Company not to treat withtheUnions should the elections, as they sub-sequently did, confer bargaining rights upon theUnions.However, the General Counsel and theCharging Party contend that the last paragraph ofthe preelection propaganda above set forth con-tains significant portents of bad faith on the part ofthe Company and contains an accurate forecast ofsubsequent company attitudes and actions.To the extent that actions of Respondent's agentsaway from the bargaining table may reflect theCompany's intention with respect to the ultimateconsummation of a collective-bargaining agreementwith the Unions, this thesis obtains a modicum ofsupport from the preelection "no-contract" edict ofRespondent's chairman of the board, T. E. Hemby,confided to Assistant TerminalManager OthoLewis.However, the General Counsel's theory isnotmaterially aided by the separate assertionsmade by Harry Ezelle to employees Lewis andSaunders to the effect that the company would notsigna collective-bargaining agreement. The recordsuggeststhat Ezelle was a low echelon supervisorand itstrainsmatters to suppose that top manage-ment, engaged in the seriousbusinessof collectivebargaining, would confide its bargaining intentionsto a run-of-the-mill supervisor such as Ezelle. Therecord establishes that C. W. Hemby and the ter-minal managers abstained from predicting the out-come of negotiations, and if Ezelle claimedpresciencewith respect to company intentions,either in the postelection period of 1968 when hespoke with employee Lewis, or in the poststrikeperiod of September 1969 when he spoke withSaunders, I am convinced he embarked upon an ex-cursion of his own and repeated rumor. I am con-vinced, however, that his knowledge of companyintentions was neither direct nor substantial.Moreover, the record is insufficient to establishwhether Supervisors Ezelle and Shepherd werespeaking with any gloss of authority when, im-mediately after the election in the fall of 1968, theyseparately told employees that they had lost a wageincrease by voting for the union. The similarity ofthe separate predictions of the two supervisors sug-gests that they may have been giving currency tosentiments of management and thus their state-ments remain evidentiary fragments to be givenweight in determining whether the Company ap-proached negotiations with an open mind or withan intention to punish employees for their selectionof the Unions as their bargaining representatives.Beyond this, I find that the other complaint allega-tions of supervisory comment or utterances are notsupported by credited evidence of record. I find,contrary to the General Counsel, that those allegedas transpiring within the Section 10(b) limitationsperiod violate no provision of the Act.2.Alleged efforts to denigrate and impedeBut the General Counsel further contends that, ina manner closely related to these pronouncementsand prognostications of management and supervi-sion, the Company's bad faith is revealed by certainstratagems employed propitiously in the course ofbargaining. It is the General Counsel's contentionthat the Company's use of the wage issue was onesuch device.It is to be remembered that all hourly paid em-ployees of the Company, save those represented bythe Unions, had received a 15-cent-per-hour wageincrease on September 15, 1968. Solely because ofthe pendancy of the election and certification mat-ters the Company, according to its own explana-tion, abstained from effectuating the raises at theGreensboro and Charlotte terminals represented bytheUnions.As found, during negotiations theUnions demanded full wage retroactivity to Sep-tember 15 in the form of a lump-sum payment toeach unit employee. The Company at first opposedsuch a payment but at the meetings of March 13and 25 its representatives proposed retroactive pay-ments in sums less than demanded by the Unions asessential to reflect true retroactivity to September15.Then, on April 1, in writing, the Companyproposed to put into effect a 15-cent wage increasewithout prejudice to continuing bargaining on thesubject of wages. The Unions objected and theCompany abstained. No progress was made on thisissue during the course of the two meetings that fol-lowed and the Company on April23 telegraphicallyadvised the Unions that, in the circumstances and STANDARD TRUCKING CO.without prejudice to further bargaining on wages, itintended to make immediately effective a 15-centwage increase for unit employees. It ultimately didso in May, but the increases did not include a lump-sum payment of $100 to each employee, theamount which the company at the March 25 meet-ing had offered as retroactive compensation. In itsApril 23 telegram the Company did not, in terms,declarenegotiationsat an impasse but it noted thelack of progress on the issue in the twomeetingswhich had transpired after April 1, and observedthat neither Sheappeared to have any further sug-gestionson the subject.The General Counsel does not contend that thewage increases were independently violative of theAct but he asserts that they were an integral ele-ment of a plan calculated to disparage anddenigrate theUnions. In short, contends, theGeneral Counsel, the wage action of the Companyreveals itsbad-faith approach to bargaining.Unlike theAlba-Waldensiancase, 167 NLRB 695,to which analogy is drawn by the General Counsel,this is not a case wherein, during negotiations, amultiplant employer grants wage increases to em-ployees at unorganized plants while insisting uponthe status quo for organized employees.93 Rather,the employees at the unorganized terminals of theRespondent herein had been beneficiaries of aperiodicwage increase, effectuated in normalcourse, but at a time very proximate to the certifi-cation of the Unions. The Respondent's reason forabstainingin a similargrant to unit employees wasits fear of unfair labor practice charges. As negotia-tions proceeded, and the Unions insisted upon pari-ty for unit employees in the form of retroactive pay,the legal justification for continued abstinence bythe Company receded. It was in this factual contextthat, following notice and discussion, the Companyeffectuated the increase, but without foreclosingfurther discussion on wages. The record establishesthat unit employees had rejected a proffer of lessthan full retroactivity submitted to them by theirbargaining representatives as part of a packageProposal from management. But following this re-theCompany's proffer and wage actioncame. As I view the matter, effectuation of im-mediate wageincreasessufficient to bring aboutpresentandprospectiveparity with unorganized em-ployees, without jeopardy to the principal and/orultimate resolutionof the retroactivity question, isan action implying no disparagement of the collec-tive-bargainingprocessor representative,andshould be welcomed by the Unions.44 It wouldstrain mattersto conclude that either employees orunionrepresentatives were deludedintothinkingthatthegrantof immediate wage increases4s The wage increases at the unorganized plants inAlba-Waldensianoc-curred 6 months after negotiations commenceda SeeNL R B v Crompton-HighlandMills,Inc,337U S 217,224-2254SThe issue of employee contributions to the plan was basic and not col-lateral and thus distinguishable from the retroactive wage issue which was595foredoomed retroactive payment. I find this actionnot to be indicative of bad faith on the part of theCompany. Similarly I perceive no departure fromthe statutory mandate in the Company's notifica-tion to the Unions of its desire, not carried to frui-tion, to effectuate systemwide the health and wel-fare plan it had offered to the Unions at the bar-gainingtable.Viewed from the vantage point ofApril 1, when the notification was given, the posi-tion of the parties with respect to the health andwelfareissuehad hardened and they had recordedno progress over a period of three bargaining ses-sions onthe question of a noncontributory premi-um feature. On thisissue,basic to the planproposed by the Company, the parties were in fun-damental disagreement and, thus, effectively sowith respect to the entire health and welfareissue.45The March 25 meeting, the last prior to the Com-pany'sApril1 notification, terminated with nofurthermeetings scheduled and with the resump-tion of negotiations in abeyance. While the Com-pany'sApril1writtencommunication to theUnions did not, in terms, asserta bargaining im-passe it defined, essentiallyin impasseterms, thestatus ofbargainingwith respect to the health andwelfare issue.In its decision inTaft Broadcasting Co.,WDAFAF-FM TV,163 NLRB 475, 478, the Board stated:Whether a bargainingimpasse exists is amatter of judgment. The bargaining history,the good faith of the parties in negotiations,the length of the negotiations, the importanceof the issueor issuesas to which there is dis-agreement, the contemporaneous understand-ing of the parties as to the state of negotiationsare all relevant factors to be considered indeciding whether an impassein bargaining ex-isted.The existence of an impasse with respect to onebargainingissue is notprecluded by the fact that noimpasse existed with respect to others.46 In sustain-ing the Board's order inEmpire Terminal,the courtobserved, also, that the finding of impasse on a sin-gle bargainingissue isnot negated by the fact thatthe parties subsequently resumed negotiations onissues other than that which was subject toimpasse.Further, the existence of an impasseis notdispelledby the fact that following a strike or the passage oftime one of the parties moderates its preimpasseposition with respect to theissue.47In the instant case, the Unions adhered to theiropposition to any employee premium contributionas a facet of the company-proposed health and wel-fare plan. The Unions reiterated this position at themeeting of April 9 and at the meeting of April 18,on which occasion the Company again specificallysusceptible of resolution separately or as part of the ultimate wagepackage48 SeeEmpire Terminal WarehouseCompany, 151NLRB 1359, enfdsubnom Dallas General Drivers,Local 745,TeamstersvN L R B,355 F.2d842 (CADC)47 SeeMission ManufacturingCompany,128 NLRB 275.427-258 O-LT - 74 - 39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposed giving companywide effect to its healthand welfare plan. In all the circumstances, I findthat an impasse existed on the issue of health andwelfare on and after April 1 and that at that pointin time the Company was free to make effective atthe Charlotte and Greensboro terminals the planwhich it had submitted to the Unions and which theUnions had rejected.Becausethe effective date ofthe plan at unorganizedterminalswas to coincidewith the anniversary date of the existing plan, its ef-fectuation at those terminals imbued it with no in-herent illegality.While its effectuation at unor-ganized terminals might well have inferred an at-tribution to company beneficence, the Unionswere not foreclosed from heralding the plan as aproduct of the bargaining process. It evolved fromunion-initiated bargaining and was an improvementover existing counterpart benefits. It carried nohallmark of disparagement either to the Unions orto the bargaining process. In the circumstances, andas the Company did not give effect to the plan, Ifind no evidence of bad faith either in the Com-pany's April 1 written notification of intent or itsoral bargaining table advisories that followed onApril 9 and 18, respectively.Further, as I view the record, there are no othersignificantmanifestationsof bad faith arising fromtactical as contrasted to substantive bargaining con-duct of the Company. The evidence reveals afailure of the Company to come forward with acompilation of dispatch procedures, but this failureis not revealed as having contributed to the inabilityof the parties to reachagreementon the elementsof the paid-for time provision to which theprocedures related.Woodward credibly testifiedthat procedures had not been codified and thatmanagerialknowledge of the subject was diffused.The record supports his assertion that definitive,wide-ranging dispatch rules were nowhere extant intheCompany. That dispatch rules were to befashioned is established but the Unions did notpressthe matter and it appears that the codificationof them was to take place extracontractually.It is this latter feature that distinguishes companyinsistenceupona cataloguingof items inclusivewithin themaintenanceof standards provision. Theprovision, as contained in the Unions' proposal, wasone with potential broad impact upon the entirerange of existingworking conditions and carried apotentialcost impact of significance.Duringnegotiationsthe Company strived unsuccessfully toachieve a declaration reasonably descriptive of theprovisions' intended reach. The generalized oral as-surances given by the Unions' negotiators at thebargainingtable to the effect that the number ofitems at issue werefew did not materially alter itspotential scope. The Company was striving for adelineationof issuesbinding, for the term of the48N LR B v HermanSausageCompany, Inc,275 F 2d 229, 231-232 (C A. 5).'sN L R B.vAmericanNational InsuranceCo, 343 U S. 395, 401-402contract,and not vulnerable to the frailty ofmemory orad hocclaim on the part of either partyto the contract. Consequently, the Company'srefusal to accede on the maintenance of standardissue and its insistenceupon a definitive declarationof the scope is not viewed as indicative of bad faith.3.The separate allegationsHowever,it isthe General Counsel's principalcontention that, notwithstanding any of the forego-ing, the Company's bargaining table conduct onsubstantive issues of fundamental importance fellshort of the mandate of the Act.The duty to bargain defined by Section 8(d) ofthe Act does not compel either party to agree to aproposal or to make a concession. The obligation ofthe employer to bargain in good faith does notrequire the yielding of positions fairly maintainednor does it permit the Board, under the guise offinding of bad faith, to require the employer to con-tract in a way the Board might deem proper.48But,while the Act does not compel any agreement anddoesnot permit Board or court regulation of thesubstantive terms governing wages, hours, andworking conditionswhich are incorporated inagreement,performance of the duty to bargain asdefined in Section 8(d) requires more than awillingnessto enter upon a sterile discussion ofunion-managementdifferences.49 The Board is em-powered to consider in light of all the circum-stanceswhether a counterproposal was made, or aunionproposal rejected, in goon faith or simply tofrustratebargaining.50"The ultimate issue [of]whether the Company conducted its bargainingnegotiationsin good faith involves a finding of mo-tive or state of mind which can only be inferredfrom circumstantial evidence" and is to be inferredfrom the totality of its conduct.S1a.Failure to adequately consider union proposalsIfind little support in the record for the conten-tion of the General Counsel that Respondent inde-pendently violated Section 8(a)(5) of the Act byfailing adequately to consider the proposals of theUnions. The refusal of the Company to agree toseparate proposals of fundamental importance of-fered by the Unions does not reveal a paucity ofconsideration on the part of the Company. Nor isthis shown by the refusal of the Company to modifyitsposition in any perceptible manner during thenegotiations on suchissues astransfer of companytitleand interest, checkoff, maintenance of stan-dards, holidays, workweek, and termination of theagreement.Rather, the record reveals that theCompany responded with reasoned explanation anddid so regarding these issues as with respect to allS0Capitol Aviation, Inc,152 NLRB 745, 752, 753b1N L.R B. v Reed cPrince ManufacturingCompany, 205 F 2d 131,139-140(C.A 1), cert. denied346U S 887 STANDARDof the 14 principal issues which separated theparties at the time of the April 22 strike andthereafter until negotiations ceased onMay 27.This attribute of reasoned response substantiallynegatesthe inference that the Company's approachto bargaining was perfunctory. While it is clear theCompany, as would be anticipated, enterednegotiations with bargaining objectives formulated,this formulation was not revealed to have been sostolid as to be closed to instructive initiatives on thepart of the Unions. To the contrary, the recordshows a willingness on the part of the Company todiscuss and respond to each item proposed by theUnions,withno foreclosure of opportunity.Moreover, the evidence establishes that thequestions raised by the Company concerning anarray of issues which were resolved, many at the ex-pense of change in company practice or policies,were cogent and substantively important. Indeed,the list of items agreed to and the detriment in-curred by the Company in acceding to someproposalswhich changed company policies andpractices forecloses any finding that the Company'sapproach to bargaining was one of basic in-transigence.The Company's tacit rejection duringnegotiations of the draft proposal on "mutuallybinding arbitration" and of the May 20 "packageproposal of the Unions, does not establish a failureof good-faith attentativeness to union proposals.These rejections were not preemptory but cameafter passage of time sufficient to accord opportuni-tyforreasoned appraisal. If the Company'sresponse in these instances were not, as the GeneralCounsel contends, what the Act required, it maynot be found, on this record, that the deficiencieswere founded in a failure on the part of the Com-pany to sufficiently evaluate the substantive meritsof the proposals. I shall thus dismiss the complaintinsofar as it alleges a separate violation of the Actbased on this alleged deficiency in Respondent'sbargaining conduct.b.The alleged failure to make adequatecounterproposalsIn like manner the record evidence requiresdismissal of the complaint insofar as it alleges aseparate violation of the Act flowing from thefailure of the Company to offer adequate counter-proposals. The evidence reveals that throughout thenegotiations,the Unions,seeking success in theirpilotbargainingeffortwiththeCompany,manifested significant resilience on a variety ofmatters to which the Company voiced opposition.This resilience was not entirely matched by theCompany, but as found, in the ultimate, the Com-pany acceded in a variety of bargaining areas whichchanged company policy and practice. It advanceddetailed written counterproposals only with respectto health and welfare and arbitration, and on theoccasion of its proffer of the summarily rejected"package" counterproposal.TRUCKING CO.597But because the Unions' proposed agreement wasbeing utilized as the basis of discussion, it ismisleading to gauge the Company's response to theUnions'bargaining initiative solely on the basis ofthese few written proposals of the Company.Through bargaining table discussion and proffer theCompany made affirmative proposals covering va-cations,holidays,wages,mileage rates for drivers,and safety awards and bonuses. It explored in detailavenues of agreement on maintenance of standardsand the workweek issue. It defined its position withrespect to transfer of company title and interest,checkoff,and termination of agreement and,although these positions were unacceptable to theUnions, the Company advanced reasons to supportitsposition.In a literal sense,the bargaining posi-tion of the Company may be characterized as firm,but firmness of a bargaining position does not con-stitutebad faith.Here, unlike the employer inN.L.R.B. v. Patent Trader, Inc.,415 F.2d 190 (C.A.2), the Company sought no avoidance of the issuesdealing with the fundamental terms and conditionsof employment. Rather it addressed itself to the is-suesseriatim,in accordance with the proceduresagreed to by the parties. This was done without un-toward delay or avoidance. The Company defendeditspositionswillingly and candidly and sought noforeclosure of discussion. It advanced nothing on atake-it-or-leave-it basis. The nature of the negotia-tions, then, were such as to minimize the need foran extensive exchange of written proposals or oralmodifications. The substantive nature of the com-prehensive written counterproposals offered by theCompany at the February 26 meeting, and therefusal of the Company at the final bargaining ses-siononMay 27 to respond to the Unions' finalofferwithcounterproposalsof its own, ishereinafter evaluated to determine the extent, ifany, these actions constitute elements of companybad faith. However, I shall dismiss the complaint tothe extent that it alleges the Company indepen-dently violated Section 8(a)(5) of the Act by failingto make adequate counterproposals.c.The dues-checkoff issueContrary to the General Counsel, I do not findthat the refusal of the Company to accede to theUnions' demand for a dues checkoff provision con-stituted a separate orper seviolation of Section8(a)(5) of the Act, or that its refusal was indicativeof bad faith.It is well established that union securi-ty, including checkoff, is a mandatory subject ofbargaining about which an employer must bargainin good faith.The recordreveals that the Companydid not foreclose discussion of the Unions'checkoffproposal,which received extensive attention atmeetings on and after November 19, but neitherdid it retreat from its position articulated initially atmeeting of November 19. A mere refusal on thepart of an employer to agree to a checkoff provi-sion does not violate Section 8(a)(5) of the Act if 598DECISIONSOF NATIONALLABOR RELATIONS BOARDthe refusal is supported by reasons of substance, ad-vanced in good faith, in furtherance of what ap-pears to him to be legitimate business or self-in-terest judgments.52 From the beginning, when thecheckoff proposal was first discussed at the meetingof November 19, the Company took the positionthat a dues checkoff would contribute to thediminution of take-home pay and would generatedemands upon the Company for an upward adjust-ment in wages. It was the Company's position thatunion fealty should suffice to induce employees tosubmit dues directly to the Unions. The Companyremained unmoved by the Unions' assurances thata dues checkoff was entirely voluntary and was notdifferent in effect from other payroll deductionswhich the Company was making at the behest ofemployees. The Company responded with the ob-servation, unassailable in my view, that a checkoffwould merely add to the shrinkage of take-homepay and would run counter to efforts already un-dertaken to reduce the number and variety of em-ployee-directed payroll deductions. That the Com-pany was endeavoring to limit the variety and ex-tent of employee-directed payroll deductions isestablished by the record. Further, the shrinkageargument advanced by the Company is not speciousand is one of substance. Thus, common experienceestablishes that a worker tends to measure his com-pensation on the basis of net, expendable proceeds.Although, in the beginning, an employer whodeducts dues at the direction of an employee maynot immediately bear the onus for reducing net pay,the passage of time tends to dim the memory andthe desire on the part of the worker for greatertangible take-home pay undergoes a process ofregeneration.53An assessment of the record con-vinces me that this concept, and the desire to limitdeductions quantitatively motivated the Company.Here, unlikeAlba-Waldensian, supra,andH. K.Porter Company, Inc.,153 NLRB 1370, enfd.subnom. United Steelworkers of America, AFL-CIO v.N.L.R.B.,363 F.2d 272 (C.A.D.C.), cert. denied385 U.S. 851, the Unions adhered tenaciously totheir dues checkoff demand and explored no alter-nativemethod for collecting dues in order to ab-solve the Company from the onus attached to thereduction of take-home pay, or render theem-ployees'participation in the physical transactionconnected with the payment of dues active ratherthan passive. In point of fact, the Company's sug-gestion that the Unions' loyalty should suffice asmotivation for direct employee payment of dueswas not seized upon by the union negotiators as anopening to explore the application of section 2, ar-ticle IV, of the stewards article which was agreedto by the Company at the meeting of January 14.This section authorized stewards to collect -dues'McLaneCompany,Inc, 166NLRB 1036, cfAlba-Waldenstan, Inc,167 NLRB 695,RoanokeIron & BridgeWorks, Inc., 160 NLRB 175,180-181" CfAlba-Waldensian, Inc, supra (TXD)when approval of the Unions was given. By failingto explore this possible alternative approach todues collection and pursuing the checkoff approachexclusively the Unions implicitly rejected any com-promise resolutionof theissue.That checkoff wasof great importance to the Unions is underscoredby the fact that they declared it one of the fourremaining issues considered most significant to anyaccord with the Company. Indeed, to the end ofnegotiations theUnions insisted on a checkoffprovision.The refusal of an employer to aid a union by ac-ceding to a checkoff of dues is insufficient, standingalone, to permit the imputation of an intention tofrustrateagreementoncollective-bargainingterms.54 I find upon the facts of this record that theCompany's refusal to agree to a checkoff provisiondid not independently violate Section 8(a)(5) orconstitute evidence of bad faith.ssd.The arbitration no-strike proposalIn a similarmanner, the evidence pertaining tothe arbitration no-strike issue does not warrant thefinding of an independent violation of Section8(a)(5) of the Act. The basic position of the Com-pany with respect to the principle of arbitration wasstated at the November 19 meeting, on the occa-sionof the initial consideration of the Unions'grievanceproposal. Essentially, the Company ob-jected to the concept of subjecting the parties to- abindingdeterminationmade by a third-party"stranger."The Unions underscored the impor-tance of the arbitration issue by objecting at theNovember 19meetingtoany"openend"procedure for resolving grievances; and at themeeting of January 15 reiterated the singular im-portance of some form of arbitration as a means ofproviding employees with a "fair" means of settlingdisputes. Thequid pro quorelationship between ar-bitration and the no-strike clause was stressed bythe Unions at the meeting of February 27, and itwas at this meeting that the Company inferred awillingnessto retreat from its previous position onarbitration.This apparent shift was explored andmade more explicit at the March 13 meeting whendiscussion centered around a form of "mutually-agreeable arbitration." At theMarch 13 meetingthe efforts of both parties was directed to the draft-ing of suitable language. In substance, the proposaldrafted provided for arbitration by mutual agree-ment of the parties but preserved the ri^ht of eitherparty to resort to "economic recourse,' including astrike or lockout, if agreement to arbitrate couldnot be achieved. The counterproposal which theCompany submitted at the next meeting made ar-bitrationconditionalupon agreement of both"AmericanOilCompany, 164 NLRB 36,McCulloch Corporation,132NLRB 201, 211" SeeMcLaneCompany,Inc , supra,McCulloch Corporation,supra;Cone MillsCorporation, 169 NLRB 449 STANDARD TRUCKING CO.parties.After step 3 in the grievance procedure theUnion could strike, but subject to a 60-day noticeprocedure.Furthergrievancestrikeswereprecluded for a period of 120 days. Finally, theCompany's proposal incorporated a no-strike, no-lockout provision precluding,inter alia,any "con-certed action of any nature which has its purpose oreffect the interruption of or interference with theCompany's operation." The Unions rejected thisproposal and urged the adoption of the proposal,jointly drafted at the previous meeting. The Com-pany did not thereafter modify its position, and theUnions advanced no new arbitration proposal at themeetingsthat followed.On thisissue,as on the issue of dues checkoff,theGeneral Counsel relies heavily on the Boarddecision inAlba-Waldensian,Inc.,supra.Theprecedential implications of that decision on theseparate issue of overall good faith is consideredbelow. However, as I read the decision, it lends lit-tle support to the General Counsel's contentionthat the Company's conduct with respect to thesubject of arbitration coupled with a no-strikeprovision constituted, in essence,a per seviolationof Section 8(a)(5) of the Act. The concept that"the agreement to arbitrate grievance disputes isthequid pro quofor an agreement not to strike," asstated inTextileWorkers Union v. Lincoln Mills,353 U.S. 448, 455, is, of course, basic. Moreover,as the Board held in theAlba-Waldensiancase, anemployer's insistence upon a no-strike clause whencoupled with a refusal to provide arbitration may,along with other factors,constitute strong evidencethat the employer did not in fact intend to reach acollective-bargaining agreement with the union.56Recognizing these elemental principals, I find, how-ever, thatAlba-Waldensianlends little support totheGeneral Counsel's position. Rather, the ra-tionale employed by Trial Examiner Eugene F. Freyin rejecting the General Counsel's subsidiary argu-ment in favor ofa per seviolation arising out of fac-tual circumstances very similar to those in the in-stant case, accords a convincing basis for rejectingthat contention here. InAlba-Waldensian,Trial Ex-aminer Frey, finding no precedent indicating that itis improper for an employer during bargaining tooppose arbitration or the right to strike when itsstand is supported with specific and persuasivereasons and arguments, found no merit in and re-jected theper setheory advanced the GeneralCounsel. The Trial Examiner inAlba-Waldensianaf-firmatively found that the objection of the respon-dent to third-party adjudication was sincerely ad-vanced and was one which was stated repeatedlyand in detail throughout the negotiations. He foundfurther that the respondent's proposal requiring theunion to exercise its right to strike promptly at theend of a 30-day period was no "real deprivation ofthe basic right" to strike and was one which did not599"deny or emasculate" the union's right to strike.Rather Trial Examiner Frey observed that theproposal amounted to a mere postponement of theexercise of that right following a "cooling-off"period of a variety not uncommon in the labor-rela-tions policy of the Nation. In sum, Trial ExaminerFrey found that the conduct of the parties inAlba-Waldensianwas largely parallel in that the respond-ent was "adamant against all types of arbitrationoffered by the Union, but remained flexible to theend on the matter of use of the strike weapon bythe Union, while the Union remained adamant onthe right to strike without notice, while offeringsuggestions on varied types of arbitration."The record establishes that, while the Companywas adamant throughout the negotiations in its op-position to the intrusion of a third party "stranger"into the dispute-resolving process, it remainedwilling throughout the negotiations to discuss thequestion of arbitration. Further, the Companymanifested a degree of pliability on the subject ofarbitration by its willingness to explore and sub-sequently to advance a form of a "mutually-agreea-ble arbitration." As inAlba-Waldensian,by advocat-ing a 60-day notice provision it may not be said thatthe Company was seeking to deprive the Unions ofallright to strike. Here, as inAlba-Waldensian,the"cooling off" analogy is applicable. But here, un-likeAlba-Waldensian,there was no insistence on thepart of the Company upon a management preroga-tive to unilaterally change wages, or any term ofemployment, during the term of the agreement.This nexus, between the limitation upon arbitrationand strike rights, on the one hand, and the reten-tion by the employer, on the other hand, of theauthority over wages during the term of the agree-mentwas a consideration stressed by the Board inreaching its determination that the position of theemployer inAlba-Waldensianwas "[only] indicativeof bad faith." The explicit finding of the Board inAlba-Waldensian,leaving undisturbed the Trial Ex-aminer's refusal to find an independent violation ofSection 8(a)(5) on the arbitration/no-strike issue,accords no basis for findinga per seviolationherein. I find no such violation.Further, theabsencef this crucial joinder of un-fettered company control over wages and otherterms of employment on the one hand, and thelimitationupon arbitration and strike rights on theother, is a consideration militating against theGeneral Counsel on the issue of overall bad faith.Additionally, here, unlikeAlba-Waldensian,as sub-sequently found, there are no other factors im-bedded in the bargaining conduct of the Companywhich, considered together with the arbitration/no-strike issue, lend support to a conclusion, as inAlba-Waldensian,that the Company did not in factintend to reach a collective-bargaining agreementwith the Unions. The arbitration/no-strike issue wasS8 SeealsoRadiator Specialty company,143 NLRB 350, 370 600DECISIONSOF NATIONALLABOR RELATIONS BOARDan issueupon which each party took strongly heldpositions. But the position of the Company was notper seindefensible,and, as found below, themanner inwhich bargaining reached its culminationforecloses a definitive conclusion as to the extent ofRespondent's adamacy on it, and whether the Com-pany would have receded to a different form of"mutually agreeable arbitration" in exchange forconcessions on other outstandingissues. I find, onthe record as a whole, the Company's bargainingposition on this issue was not indicative of badfaith.e.Overall bad faithFinally, the record does not support the GeneralCounsel's contention that the Respondent ap-proachedits bargainingobligation without requisitegood faith and that, as the negotiations evolved, itpursued a course of bad-faith argaining violative ofSection 8(a)(5) of the Act. If the prenegotiationpronouncements of C. W. Hemby to the effect thatthere would be no agreement-a statement whichwas articulated to a management functionary at thelevel of assistant manager-is not susceptible in itsrecord context of being accorded conclusive weightin assessingRespondent's bargaining intentions, it isan evidentiary fact tending to support the GeneralCounsel'sassertionthat,Respondent's approachtowardits bargainingobligation was, in a significantsense,privative.However,whiletherecordestablishes hard bargaining on the part of the Com-pany, it supports no finding of bad faith.To be certain, at the February 26 bargaining ses-sion, the 10th between the parties, the Respondentengagedin conduct which placed its good faith indoubt. It was at the February 26 meeting, as found,when, following a series ofmeetingsduring which,under agreed-to procedures, the Unions' writtenproposals had been used as a basis for discussion,the company negotiators submitted a counter-proposal document which contained wording anddraft language different from that contained in itscounterpart sections in the Unions' proposals. Theeffect of this variance had the potential of render-ing tentative not only those items upon whichagreement had been reached, but ofcasting adisquieting pale over any future "agreements" onother items. If the Company had insisted upon thereconsideration of agreed-to items based on its owncounterproposals,bad faith would have beenmanifested. However the Company's submission ofthe counterproposal was accompanied by no suchdemand and the company negotiators quicklyagreed to a continuation of negotiations centeredaround the Unions' written proposals. The Com-pany's claim of misunderstanding as to the natureof the document it was to submit, was one whichthe Unions did not adamantly contest. The recordas a whole falls short of revealing either an inten-tion to disrupt or actual aggravation of the existingbargaining relationship resulting from the submis-sion. The document submitted contained proposalson each bargaining subject before the negotiatorsand appears to represent the Company's preferred,but not final, bargaining position. The counter-proposal was not a frivolous one and during thenegotiations that followed its submission, the docu-ment was used as a basis for discussion on someitems and language from the draft was adopted inachieving agreement with respect to certain sec-tions.Viewed from the entire context of the bar-gaining, this incident evokes suspicion but is nototherwise determinative of the issue of bad faith.The more cogent inquiry is into the asserted bad-faith failure of the Company to modify its bargain-ing position or to advance counteroffers in responseto the "package" proposal offered by the Unions atthe meeting of May 20. At the meeting of April 18,as requested by the mediator, the Company hadsummarized its bargaining position on each openitem and the Unions' negotiators had summarily re-jected this as an offer to be taken to the member-ship for acceptance. At the next meeting, on May20, the Unions offered proposals representing amodification in their previous bargaining positionon a number of issues. This modification was in thedirection of the Company's demand but the Unions'concessions were, by no means, complete, and theproposals were offered as a "package." At the nextmeeting the Company rejected the proposal, notingthat it was offered as an indivisible unit. However,the Company restated its position on all open itemsand thereby, in effect, proffered terms which, in-ferentially,were advanced as an acceptable basisfor reaching contractual accord. The Companydeclined the invitation of the Unions to counterseparately on any unresolvedissue.Thus, again byinference, the Company conveyed to the Unionsthat a contract would be reached only on the basisof union acceptance of the Company's stated bar-gaining position. In substance, the proposal was fora 1-year contract, embracing all terms upon whichthe parties had reached previous bargaining tableagreement. These were to be augmented by termsgranting, (a) an improved health and welfare plan;(b) holidays identical in number to those presentlyobserved by the Company; (c) a longer vacationperiod for 20-year service employees, but otherwisethe same as the existing vacation policy; (d) aliberalization in holiday and vacation qualificationand compensation formulas; (e) wage andmileagerates higher thanexistingrates but lower than thosedemanded by the Unions; (f) a workday and work-week identical to that observed by the Company;(g)premiumovertime compensation rates andguarantees at existinglevels; and (h) retroactivewage compensation in the amount of $100, but lessthan necessary to constitute full retroactivity toSeptember 15, 1968. Included in the agreementwas to be a limitation on strike rights but no ab-solute prohibition. Excluded from the agreementwas to be a provision for binding arbitration, duescheckoff, successorship liability, or compensation STANDARD TRUCKING CO.for terminal delay. Encompassed within the Com-pany's bargaining demand as of May 27 was therequirement that themaintenanceof standard in-clusionsbe satisfactorily defined and that safetyawards andbonusesbe phased out. These latter twoissueshad a relatively low priority and the bargain-ing tablediscussionof themsuggeststhat they weresusceptible of resolution and were not likely todeter totalagreement.Carefully assessed, the record reveals that theparties conducted negotiations with full realizationof their likely impact as precedent upon the unor-ganized segmentof the Company's multiterminaloperation. Each party appreciated that, in a ver'real sense,these negotiations were "showcasenegotiations, and bargaining was hard as a con-sequence. In this context, the Company confrontedthe Unions with terms which the latter did not wishto adopt. But the terms were not those which "noself-respecting union could accept." They were theproduct of hard bargaining on the part of partiessensitiveto the stakes involved.While the Actrequires the parties to negotiations to approach thebargainingtable with an open mind and purpose toreach an agreement consistent with the respectiverights of the parties, it imposes no obligation ofretreat;57 and it imposes no obligation on an em-ployer to smooth the way for new or potential bar-gaining representatives by yielding on positionsfairlymaintained.58The meeting of May 27 was held in the midst of astrike. It was the Unions who, prior to the strike,had broken off meetings and it was the Unions whoon May 27 declared furthermeetingsfutile.By sodoing, the standing on their "package" offer to theUnions, like the Company, inferentially definedtheir "final" bargaining position.Whether unionabandonment of its package and resort to furtheritemby item discussion and trading would have" SeeL.L Mature TransportCompany v.N L R B,198 F 2d 735 (C A5)sa SeeN L R Bv American NationalInsuranceCo , 343 U S 3958° SeeAlba-Waldensurn,Inc vN L R B,404F 2d 1370(C.A. 4), enfg167 NLRB 695601wrought agreement is purely speculative. But ex-ploration of this was foreclosed by the Unions' at-tempt to impose on the Company the burden offurther "movement" or compromise on outstandingissues. This is a permissible bargaining technique onthe part of the Unions, but it was equally permissi-ble for the Company to insist upon its terms and tocontinue to impose upon the Unions the burden ofcompromise. As I view the evidence, this was thestatus of matters when negotiations were broken offon May 27.The bargaining participation of the Company wasnot only "physically constant" 59 but it was sub-stantively viable.60 Bargaining positions were statedwith candor and supported with reasons of sub-stance.Concessions were made to the Unionswithout effort to defoil61 and wages and otherbenefits were offered on virtually all aspects of theemployment relationship.In summary, I find and conclude that the Respond-ent failed to sustain the allegations of the com-plaint- by the requisite preponderance of theevidence. As a consequence, I find that the strikewhich commenced on April 22 and continuedthereafter at all relevant times was an economicstrike and that the reinstatement rights of par-ticipating strikerswere those normally accordedeconomic strikers.CONCLUSIONS OF LAWThe General Counsel has failed to establish by apreponderance of the evidence that the Companyhas failed to bargain in good faith or has otherwiseviolated Section 8(a)(5) and (1) of the Act.RECOMMENDED ORDERThe complaint be dismissed in its entirety.m See J DHeiskell&Co, Inc,175 NLRB 485,W L McKnight d/blaWebster Outdoor AdvertisingCompany, 170 NLRB_ 139581CfTex-TanWelhausenCompany, et al,172 NLRB 851 (TXD),enfd 419 F 2d 1265 (C A 5)